Case: 2:20-cv-00101-SDM-KAJ Doc #: 68 Filed: 07/23/21 Page: 1 of 46 PAGEID #: 801

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHTO
EASTERN DIVISION

LTCON ENTERTAINMENT
GROUP, ET AL.,
Plaintiffs,

Civil Action No.
2:20-cv-00101

vs.

STEVEN G. ROSSER, ET
Al.,

Defendants.

DEPOSITION

of JOSEPH VATLLANCOURT

Taken at the offices of
CRABBE BROWN & JAMES, LLP
500 South Front Street, Suite 1200
Columbus, Ohio 43215

on November 13, 2020, at 2:29 p.m.

Reported by: Carmen G. Maley

Page 1

 

 
Case: 2:20-cv-00101-SDM-KAJ Doc #: 68 Filed: 07/23/21 Page: 2 of 46 PAGEID #: 802

 

Joseph Vaillancourt

 

 

11/13/2020
Page 2 Page 4
1 APPEARANCES: 1 STIPULATIONS
2 Barton R. Keyes .
COOPER & ELLIOTT, LLC 2 It is stipulated by and among counsel
3 2175 Riverside Drive : . toe
Columbus, Ohio 43221 3 for the respective parties that the deposition
4 bartk@cooperelliott.com 4 of JOSEPH VAILLANCOURT, a Witness herein, called
614.482.4089
5 5 by the Defendants under the applicable Rules of
(PP.
David A. Goldstein
6 DAVID A. GOLDSTEIN CO., L.P.A. 6 Federal Civil Court Procedure, may be taken at
511 South High Street ' , \
7 Suite 200 7 this time by the stenographic court reporter and
Columbus, Ohio 43215 : :
8 614.222.1889 8 notary public pursuant to notice and by
dgoldsteine@dgoldsteinlaw.com 9 agreement; that said deposition may be reduced
9
on behalf of the Plaintiffs. 10 to writing stenographically by the court
10
11 Larry H. James a2 reporter, whose notes thereafter may be
Natalie P. Bryans : : .
12 Christopher R, Green 12 transcribed outside the presence of the witness;
CRABBE, BROWN & JAMES, LLP 13 and that the proof of the official character and
13 500 South Front Street
Suite 1200 14 qualification of the notary is waived; that the
14 Columbus, Ohio 43215
614.229.4567 15 reading and signature of the said witness to the
15 ljames@cbj lawyers .com : loa
nbryans@cbj lawyers .com 16 transcript of the deposition are expressly
16 cgreen@cbjlawyers.com . : . :
17 on behalf of the Defendants, 17 waived by counsel and the witness; said
Rosser and Lancaster. 18 deposition to have the same force and effect as
18
19 Andria C. Noble 19 though signed by the said witness.
Westley M. Phillips
20 Columbus City Attorneys 20 -=0=-
77 North Front Street, 4th Floor
21 Columbus, Ohio 43215 al
614.645.6964 22
22 acnoble@columbus .gov
wmphillips@columbus .gov 23
23
on behalf of the Defendant, 24
24 City of Columbus.
Page 3 Page 5
1 1 INDEX OF EXAMINATION
2 ALSO PRESENT: 2 PAGE
3 Joe Sullo 3 BY MR. GREEN: 6
Ania Puzio-Stimmell BY MS. NOBLE: 69
4 4 BY MR. GOLDSTEIN: 97
5 BY MR. GREEN; 108
6 waOe- 5 BY MS. NOBLE: 117
7 6
8 7
9 8 INDEX OF EXHIBITS
10 9 EXHIBIT DESCRIPTION PAGE
1 10 1 Binder of Documents 15
Li
12
12
13
13
14
14
15
15
16
16
17 17
18 18
19 19
20 20
21 21
22 22
23 23
24 24

 

 

 

 

PRI Court Reporting, LLC} www.priohio.com
614.460.5000 or 800.229.0675
Case: 2:20-cv-00101-SDM-KAJ Doc #: 68 Filed: 07/23/21 Page: 3 of 46 PAGEID #: 803

Joseph Vaillancourt

 

 

 

 

11/13/2020
Page 6 Page 8

1 JOSEPH VAILLANCOURT 1 College.

2 being first duly sworn, as hereinafter 2  Q. Do you have a degree in anything?

3 certified, deposes and says as follows: 3. A. No, Ido not.

4 EXAMINATION 4  Q. What about any military service?

5 BY MR. GREEN: 5 A. I was in the Marine Corps.

6  Q. Good afternoon, Mr. Vaillancourt. My 6  Q. What period of time were you in the

7 name is Chris Green. I represent Officers 7 Marine Corps?

8 Rosser and Lancaster. I'm going to ask you a 8 A. 1969 through 1971.

9 few questions this afternoon. The best thing 9  Q. Under what circumstances did you leave
10 you can do for me is wait for me to finish my 10 the military?
11 question, and I will wait for you to finish your 11. =A. I was retired for disability. I was

12 answer. That way, we're not interrupting each 12 injured.

13 other. Does that sound fair? 13. Q. What sort of work did you do after the
14 A. Yes. 14 military?

15 Q. The other part is do the best, 15 A. J worked as a respiratory therapist.

16 especially since you have the mask on, to give 16 QQ. About how long did you do that for?

17 me good yes or no answers, and try not to do any 17. _—A«.- About eight years.

18 uh-huhs or huh-uhs. Does that sound fair? 18  Q. Then what did you do?
19 A. Yes. 19 A. I worked in the newspaper business.
20 Q. You were subpoenaed here today to 20 Q. Were you a reporter?
21. testify in the Icon v. Rosser, et al. case. Is 21. ~=~A. I was a circulation manager.
22 that your understanding? 22  Q. What's your current occupation?
23.—OA. Yess. 23. ~=—A.:~- Right now I'm not working. I was
24 QQ. Can you state your full name and spell 24 working for a property here in Columbus, but

Page 7 Page 9

1 your last name for the record? 1 right now I'm kind of semiretired.

2 A. Joseph Vaillancourt. V, as in Victor, 2 Q. What was the property?

3 A-I-L-L-A-N-C-O-U-R-T. 3 A. Sirens, which goes by Cleveland Avenue
4  Q. Whatis your current address? 4 Cafe.

5 A. 5565 Esplanade Street, Columbus 43221. 5 Q. What was your role at Sirens?

6  Q. What's a good telephone number for you? 6 A. Iwasa day manager.

7 A. My cell number, 774-240-0121. 7 Q. When did you start at Sirens?

8  Q, What's your date of birth? 8 A. It was this year. I believe it was -- I

9 A. November 27th, 1950. 9 only worked four, five weeks. It was like the
10 = Q. Are you married? 10 end of February, February 9th or 10th through
11 A. Yes. 11 the 14th of March when the governor shut the
12 Q. How long have you been married? 12 clubs down.

13._—~A« ‘Nine years. 13. Q. Let's go to your employment at Kahoots,
14. ~=Q. Do you have any children? 14 just some again questions there.

15 =A. No. 15 What was your start date at Kahoots?

16 Q. Where did you go to high school? 16 ~=A. I believe it was December Ist, 2005.

17. _—~A. Lawrence Middle School in Lawrence, 17. Q. What was the last date you worked there?
18 Massachusetts. 18 A. I believe it was November 19th, 2018.

19 QQ. Did you grow up in Massachusetts? 19 I'm not the best with dates, so hopefully -- I
20 =A. Yes, 20 think it was 2018. It was November 19th.

21 Q. Where did you go, if at all, to college? 21 Q. You worked there about 12, 13 years?

22 A. I went to a couple of schools. I went 22 ~#A« Yes.

23 to Hesser College in Salem, New Hampshire. And|23 Q. What was your position?

24 I did some courses at Northeastern Community |24 A. I was a general manager.

 

PRI Court Reporting, LLC www.priohio.com
614.460.5000 or 800.229.0675

 
Case: 2:20-cv-00101-SDM-KAJ Doc #: 68 Filed: 07/23/21 Page: 4 of 46 PAGEID #: 804

Joseph Vaillancourt

 

 

 

 

11/13/2020
Page 10 Page 12
1 Q. Were you always the general manager, or 1 A. Joe Sullo, the owner.
2 were you promoted into that position? 2  Q. When there was a -- when you noticed
3. +A. I was hired as the general manager. 3 some sort of criminal activity taking place in
4 QQ. You were hired as the general manager? 4 the club, did you ever write it down or report
5 A. Yes. 5 it anywhere?
6  Q. What were your job duties and 6 A. Wehad a logbook.
7 responsibilities as general manager? 7  Q. Was that logbook in place throughout the
8 A. I was responsible for the day-to-day 8 course of your employment?
9 operations, pretty much overseeing the hiring, 9 A. Yes.
10 training and, you know, managing the dancers, [10 Q. Did you write down every single criminal
11 staff. 11 activity that you noted or was noted in the
12 Q. Did you play any sort of role in 12 club?
13 bookkeeping? 13._—sA«. As far as Ican remember, yes. We
14 A. No. 14 didn't have many.
15 Q. Whose role was that? 15 Q. So was this logbook something that was
16 ~=—A..:- Steve Kessler did most of the day work, 16 kept by hand, or was it kept electronically?
17 the paperwork, the ordering and financial end of |17 — A. It was by hand.
18 things. 18 Q. Can you kind of explain to me the nature
19 Q. Inyour role as general manager, were 19 of this logbook, what it looked like? Was it
20 you required to know and understand the state 20 like a form you filled out, or was it a chart?
21 and local laws related to the industry that you 21_~~A« It was just, you know, kind of almost
22 were in? 22 like a calendar datebook. So you could turn to
23. —SOA. Yes. 23 a page, you would have the date on there, and if
24 Q. In your role as general manager, were 24 there was anything you wanted to record, if
Page 11 Page 13
1 you required to monitor patrons', employees’ 1 there was an incident, you could record it under
2 and dancers' compliance with those laws? 2 that date. So it's just a hardcover datebook.
3 A.« Yes. 3 Q. And that was in place throughout the 13
4 QQ. Ifyou saw someone, be it a patron, 4 years you were employed at Kahoots?
5 employee or dancer, not complying with those 5 A. Yes.
6 state or local laws, what did you do? 6 Q. Did you, yourself, write in that book?
7 ~~ A. It would depend on what I saw them 7 Az Yes.
8 doing. 8  Q. Did you send copies of the book to
9 Q. So if you saw some sort of criminal 9 management ever --
10 activity, whether it be prostitution or a drug 10 A. No.
11. sale or something like that -- 11 Q. -- or to ownership?
12. +A. Termination -- I'm sorry. 12 A. No.
13 Q. -- what was your role? 13 ~=Q. So that was something that stayed at
14. ~~ A. I would terminate them. 14 Kahoots at all times?
15 Q. So if that was an employee or dancer, 15 A. Yes.
16 you would terminate them? 16 Q. Do you have any knowledge as to where
17.—A«w Yes. 17 that book might be today or if it still exists?
18 Q. What if it was a patron? 18 A. No knowledge.
19 A. They would be told to leave and be 19 Q. Did you have a role in hiring and firing
20 banned from the club. 20 employees?
21 Q. Who did you -- who was your direct 21 =A. Yes.
22 report? 22 Q. Were you in charge of scheduling?
23. ~=A. Could you repeat that? 23. ~~— A. :~Loversaw scheduling.
24  Q. Who did you report to? 24 =Q. Did you make decisions regarding

 

 

PRI Court Reporting, LLC www.priohio.com
614.460.5000 or 800.229.0675
Case: 2:20-cv-00101-SDM-KAJ Doc #: 68 Filed: 07/23/21 Page: 5 of 46 PAGEID #: 805

Joseph Vaillancourt

 

 

 

 

11/13/2020
Page 14 Page 16
1 dancers? And what I mean there is that you 1 your handwriting on that note?
2 would decide who would dance on certain nights. 2 A. Sometimes I have a hard time reading my
3. +A. They were independent contractors, a 3 own handwriting. It looks like I terminated
4 tenant operator, so we didn't schedule them. 4 Jeremy Sokol, and some of it is missing, but it
5  Q. Going back to the logbook that you were 5 says for selling of drugs and, I would think, of
6 talking about, I know you said you never 6 taking credit cards, forging and signing credit
7 reported anything up to the ownership. Did you 7 cards. He was entering tips and signing
8 ever report anything that you recorded in the 8 customers’ names. That's the gist of that.
9 logbook to law enforcement? 9  Q. Is that your signature on that sheet
10 A. I did, once. 10 there?
11 Q. What were the circumstances of that? 11s A. Yes.
12 A. Detective Rosser was in the club on what 12. Q. So that was the only occasion you recall
13 they call a NAG investigation where they come in| 13 reporting something from this logbook to law
14 with other officers and health officials and 14 enforcement; is that correct?
15 CPD. The night they came in, they checked 15 A. I believe so, yes.
16 everyone's ID, and everyone had ID, and they go | 16 = Q.._ In this logbook, there were other sorts
17 through the process. My assistant that night 17 of criminal activities logged. Is that
18 was in the office with Detective Lancaster. 18 accurate?
19 When they were through, they left, Detective 19 A. I would say that's not accurate.
20 Rosser came back in looking for Lancaster. We |20 Q. So what was in the logbook, then?
21 didn't know where Lancaster was. So we headed |21 A. You know, if we let a dancer go, it was
22 to the office, and Lancaster was in the office 22, kind of communicating to the next shift manager
23 taking copies of the dancer files. 23 that a particular dancer was sent home for
24 At that point, Detective Rosser asked me 24 whatever reason.
Page 15 Page 17
1 why I terminated Jeremy Sokol. I gave him a 1 Q. Would dancers be sent home because they
2 written statement similar to the statement [had | 2 were violating some sort of law?
3 written in the logbook. I copied it, he wanted 3. A. No. Primarily, most of the time it was
4 it ona piece of paper, I copied it on a piece 4 they were in an argument or they got into kind
5 of paper and gave it to him. I took it from the 5 of an argument with another dancer, being
6 logbook, what I wrote in the logbook. 6 disruptive in some way or had too much to drink,
7  Q. Do you recall what the statement was? 7 so we would send them home.
8 A. Not word-for-word, but the reason I 8 If somebody was terminated for breaking
9 terminated Jeremy Sokol was that he was forging| 9 the law, that would be entered into that thing,
10 credit card slips and selling marijuana inside 10 and usually that would either be, you know, not
11 the nightclub. 11 wearing the proper costume or, you know, the use
12 -=0=- 12 of drugs, or solicitation of a customer.
13 (Deposition Exhibit 1 marked.) 13. Q. So those sorts of activities that you
14 -=0=- 14 were just describing, the use of drugs, any sort
15 Q. Ifyou turn to tab 5 in that binder 15 of prostitution or exploitation of a patron,
16. that's in front of you, I know it's in black and 16 those sorts of things would get tracked in that
17 white and it may be a bit difficult to read, and 17 logbook, in addition to dancers being let go for
18 I know you told me you forgot your glasses so I 18 arguments or drinking too much or whatever; is
19 will bear with you. To the best of your 19 that correct?
20 ability, does that look like the note that you 20 A. Yeah. And, in addition, if we hired
21 were just referencing? 21 somebody, if there was new people coming on, it
22 ~A«Y «It looks like it, yes. 22 was a means of communication, it wasn't just --
23s Q. I'mhaving a little bit of trouble 23 it was a day-to-day, we would say if there was
24 reading your handwriting. Are you able to read 24 something that I wanted the next manager to kind

 

 

PRI Court Reporting, LLC
614.460.5000 or 800.229.0675

www.prichio.com
Case: 2:20-cv-00101-SDM-KAJ Doc #: 68 Filed: 07/23/21 Page: 6 of 46 PAGEID #: 806

Joseph Vaillancourt

 

 

 

 

11/13/2020
Page 18 Page 20
1 of remember or whatever. In most cases, it was | 1 A. Yes.
2 to document something that we wanted to havea | 2 Q. And the offense date, the 10-28-2017,
3 record of. 3 does that sound like about the time that you
4 QQ. What were the hours that you worked at 4 were charged?
5 Kahoots? 5 A. Yes.
6 A. I worked evenings. I worked five days a 6 Q. Regarding the circumstances of your
7 week. I would go to work about 6:30, club 7 departure from Kahoots, you were terminated; is
8 closed at 2:30. I would do my book work and get | 8 that correct?
9 home about 4:00 five days a week. 9 A. I guess so, yep.
10 = Q. Was that Monday through Friday? 10  Q. Who informed you that you had been
11. ~=A. I think most of the time I took, like, a 11 terminated?
12 Sunday and a Monday off. 12. =A, Joe Sullo.
13. Q. Okay. 13. Q. What was the stated reason for your
14 ~ A. Sol worked all the weekends. 14 termination?
15 _Q. Were you an hourly paid employee or 15‘ A. He said that I had to go and Detective
16 salary? 16 Rosser wanted me gone, and he wanted Mr. Sullo
17_~—OA.««: Salary. 17 to bring Jeremy Sokol back to work. At first, I
18  Q. And your supervisor, I think you said, 18 guess the communication between Joe Sullo and
19 was Joe Sullo. Correct? 19 Mr. Rosser when they had that conversation, Joe
20 ~=A. The owner, yes. 20 refused. I had been there 13 years, I did a
21 Q. During the course of your employment at 21 good job, and I didn't do anything wrong, in his
22 Kahoots, did you ever have any sort of criminal 22 terms, and he wanted to fight this thing. I
23 charge brought against you? 23 guess there were a number of these citations for
24 +A. At the end of my -- yes. 24 dancing or, you know, being without pasties.
Page 19 Page 21
1 Q. What were the circumstances of those? 1 And from what Mr. Sullo told me, he felt
2 A, It was Detective Rosser cited me for a 2 threatened by Mr. Rosser, that he would close
3 girl that didn't have pasties on. 3 the club down if I did not leave. That's when I
4 QQ. Can you say that one more time? 4 was cited. And Rosser said that I couldn't work
5 A. Detective Rosser cited me for an 5 if I had a criminal charge against me, even
6 entertainer that wasn't wearing pasties. 6 though I had not had time to even defend it yet.
7  Q. He cited you as opposed to the 7 There was not any ordinance or law in the city
8 entertainer? 8 which stated that I was not allowed to work even
9 A. He cited the entertainer, as well. 9 if I had been found guilty, that I couldn't work
10 Q. What was the disposition of that 10 in the adult business.
11 criminal charge, if you recall? i So Mr. Sullo asked me to take some time
12. ~~A.«j It was dismissed, eventually, by the 12 and more or less Jaid me off. I shouldn't use
13 city attorney. 13 the word termination, I was laid off. Iwas .
14 = Q. Did you enter into any sort of plea in 14 able to collect. I was laid off. He wanted to
15 that case? 15 see what he could do, he didn't want to lose me,
16 A. Yes, I did. 16 and he wanted to see what he could do to
17 ~— Q. ~What did you plea? 17 straighten this thing out.
18 A. Ipled guilty. 18  Q, When you say you were "laid off” and you
19  Q. Ifyou turn to tab 8 in that book, are 19 were "able to collect," what exactly do you mean
20 you the Joseph D. Vaillancourt that is 20 there?
21 identified on there? 21. ~=A. I was laid off because there wasn't a
22 ~=OA«w. Yes, 22 position there for me at that point.
23 Q. And that 5313 North County Road, is that 23 ~=—Q. :+In terms of volume of business over the
24 a former address of yours? 24 course of your employment at Kahoots, over the

 

 

PRI Court Reporting, LLC
614.460.5000 or 800.229.0675

www.priohio.com

 
Case: 2:20-cv-00101-SDM-KAJ Doc #: 68 Filed: 07/23/21 Page: 7 of 46 PAGEID #: 807

Joseph Vaillancourt

 

 

 

 

11/13/2020
Page 22 Page 24
1 13 years that you were there, what did it look 1 A. Well, people thought that -~ the
2 like? Was it a steady business, was it a 2 customers thought they could be given a citation
3 growing business? 3 if they gave an entertainer a hug or shook a
4 A. It was pretty much -- it was pretty 4 hand or had a private dance. So they were
5 steady, but it was pretty much a rollercoaster, 5 afraid to come into the nightclubs.
6 as well. Throughout those years, we had 6  Q. Interms of the number of customers on
7 economic problems. There were laws that were 7 average, is that something that you kept track
8 put into place. Senate Bill 16 was one that 8 ofin your role as general manager?
9 affected the business and was challenged in the 9 Az Yes.
10 courts. But that slowed business down for a 10 QQ. How was that tracked?
11 year or two. I believe in 2008 we had, you 11 ~~ A. The hostess at the front door would
12 know, economically there was the recession. 12 track the number of customers that would come
13 Pretty much, it was a pretty steady business. 13. through the door.
14 Compared to other adult nightclubs, we were one|14 — Q. So was that written down every night?
15 of the more successful ones. 15‘ A. Yeah, it was put in our nightly reports.
16 Q. When you say Senate Bill 16 and that 16 Q. Were these nightly reports something
17 slowed business down, are you talking about the 17 that were kept by hand or electronically?
18 implementation of the, I'll call it the no-touch 18 A. They were kept by hand.
19 law, in Ohio? 19 QQ. That was on a per-night basis?
20 ~A. The pasty law, yes. 20 A. Yes, every night. Every day and every
21 Q. Are the pasty law and the no-touch law 21 night, day shift and night shift.
22 the same law? 22 Q. What did you ultimately do with these
23 A. Yeah, Senate Bill 16 involved wearing 23 reports?
24 pasties and -- yeah, it involved wearing 24 ~=A. Steve would file them, fax them to the
Page 23 Page 25
1 pasties. 1 owner at night, and then he would put them away.
2  Q. What about the law that prevents patrons 2  Q. What were considered your busiest nights
3 and dancers from touching one another? 3 of the week?
4 A. That wasn't covered by Senate Bill 16. 4 A, Weekend.
5 Ifyou wore pasties -- under that bill, if the 5 Q. Did you have a night during the week
6 entertainer wore pasties at all times, it wasn't 6 that was busier than other nights?
7 considered an adult business, so they were 7 A. Maybe Thursday nights sometimes would be
8 allowed some contact. 8 a little bit busier than other nights.
9 QQ. That was in Senate Bill 16, you're 9 Q. Did that stay pretty consistent
10 talking about? 10 throughout the course of your employment?
11 A. Yes. 11 =A, Yes.
12  Q. What about the Revised Code section, | 12 Q. In terms of, like, nightly income for
13. believe it's 2907.40, it was the Community 13 the club, you know, how much the club made, did °
14 Defense Act, did you have knowledge of that and | 14 you track that sort of thing?
15 when that was implemented? 15 A. That was part of the nightly report.
16 A. That was part of Senate Bill 16. Yes. 16 QQ. So you knew at the end of every night,
17 Q. Okay. So that was part of Senate Bill 17 like, we had a good night or we had a bad night
18 16? 18 tonight?
19 A. Right. 19 A. Yes.
20 Q. Are you saying when that law went into 20  Q. Did you record that somewhere?
21 effect it also had an impact on customers? 21. ~=A. On the report sheet, yes.
22 +A. Yeah. There was a lot of misinformation |22 QQ. The same report sheets are the ones
23 out there. 23 Steve faxed to the owners?
24  Q. What do you mean by that? 24 ~A« Yes.

 

 

PRI Court Reporting, LLC www.priohio.com
614.460.5000 or 800.229.0675
Case: 2:20-cv-00101-SDM-KAJ Doc #: 68 Filed: 07/23/21 Page: 8 of 46 PAGEID #: 808

Joseph Vaillancourt
11/13/2020

 

Page 26

Page 28

 

 

 

1 Q. And again, that was kept on a nightly 1 Q. Did you, yourself, find the bag of weed?
2 basis? 2 A. No. It was given to me. I forget who
3. A. Yes. 3 found it, but it was presented to me.
4 QQ. Did these numbers, you know, I know you 4  Q. Who presented it to you?
5 said it was a bit of a rollercoaster, but did it 5 A. I don't remember.
6 stay pretty consistent throughout the course of 6 Q. Who was the bartender?
7 your employment? 7 A. Charlie. Her name was Charlie. And I
8 A. Yeah. You also had, sometimes, a couple 8 can't think of her last name right now. I have
9 rough months, as any business did. I would say | 9 to apologize, it's been a few years, but her
10 it was pretty consistent. There was a range. 10 name was Charlie.
11 You could pretty much, you know, guess what 11 Q. If we need to get in contact with
12 business was going to be like. It was a local, 12 Charlie, would you know how to do that?
13 small little nightclub. It wasn't a transient 13. —~-A. Probably Steve who did the payroll was
14 type of business. The majority of people that 14 more familiar with all their names. I had a lot
15 would come in were local people, regulars. 15 of people that worked there, and I don't
16 QQ. Did you have any responsibilities over 16 remember everyone's last name. Where Steve
17 the payroll? 17 would enter their names every week for payroll,
18 A. Steve did the payroll, I mean, you know, 18 he would probably remember their names.
19 the waitresses got a particular wage, the floor 19 QQ. Are you aware of any drug use among the
20 people, the security people got a particular 20 employees or dancers at Kahoots?
21 wage, and Steve would enter and do the payroll |21 A. I never witnessed that at all. »
22 every week. I was not in charge of the payroll, |22 Q. Did you ever hear anything about it?
23 as far as recording it and calling it into the 23. ~=~A. You know, you hear a lot of things, but
24 payroll company. I did not do that. 24 there was never anything that was brought to me
Page 27 Page 29
1 Q. What about with respect to at the end of 1 that showed me anything. I mean, you know, I
2 the year tax returns, did you have any 2 didn't see anything in there. I never caught
3 responsibility there? 3 drugs on any employee or any dancer the whole
4 A. Noneat all. 4 time I was there. What they do in their
5 Q. Did you know at the end of the year once 5 personal life had nothing to do with me.
6 taxes were filed what the club was generating in 6 QQ. Sure. What about anyone's appearance
7 income, according to the taxes? 7 when they showed up at work, did you see anyone
8 A. No. 8 that appeared they were using drugs?
9  Q. I want to touch a little bit on some of 9 A. You know, sometimes someone would come
10. the illegal activity that may or may not have 10 in looking a little rough around the edges, and
11 been taking place at Kahoots during the course 11 I probably sent them home. Whether or not they
12 of your employment. 12 were using drugs or didn't sleep, I don't know.
13 Are you aware of any drug sales that 13 It's a business of appearances, as well.
14 were occurring at Kahoots? 14. = Q. How about any sort of drug trafficking
15‘ A. +Other than Jeremy Sokol, no. 15 at Kahoots, are you aware if any of that was
16 Q. Explain to me again your knowledge of 16 taking place?
17. Jeremy Sokol's drug sales. 17. +A. No.
18 A. Wehad found the area where we had 18  Q. Underage, was that happening at Kahoots?
19 worked we had found a bag of marijuana up inthe|}19 A. Never had a problem.
20 eaves of the room where he worked at. But there |20 QQ. How about underage dancing?
21 was a bartender who witnessed him weighing out |21 A. Never had a problem.
22 marijuana on the scale in the kitchen. 22 = Q. Prostitution?
23 ~=Q. Did you, yourself, ever witness that? 23. ~—~A«w Never had a problem.
24 =A. No. 24 QQ. Sex acts occurring between dancers and

 

 

PRI Court Reporting, LLC www.priohio.com
614.460.5000 or 800.229.0675
Case: 2:20-cv-00101-SDM-KAJ Doc #: 68 Filed: 07/23/21 Page: 9 of 46 PAGEID #: 809

Joseph Vaillancourt

 

 

 

 

11/13/2020
Page 30 Page 32
1 patrons, are you aware of that occurring? 1 Q. Do you recall having a conversation with
2 =A. No, I'm not. 2 Mr. Whitaker about a dancer named Aliana that
3 Q. Over the course of your employment with 3 was caught performing a sex act on a patron at
4 Kahoots, do you recall how many times the police 4 Kahoots?
5 were called to the club? 5 A. No.
6 =A. Very few times. 6 QQ. So are you saying you don't recall, or
7  Q. By "very few," do you mean less than 7 this never occurred?
8 ten, less than 20? 8 A. I don't remember it. It never occurred.
9 A. I would say, you know -- I'm sure 9 {don't remember it.
10 there's records on that. But I would say it's 10 Q. Did you, yourself, ever have any sort of
11 probably less than 20 times a year. 11 aromantic relationship with any of the
12 =Q. Less than 20 times a year? 12 employees or dancers at Kahoots over the course
13. _—~ A. That's an estimate. I can't say for 13 of your employment?
14 sure. It didn't happen often. 14. A. Yes, I did meet a woman that worked for
15 Q. If [represent to you that from 2009 to 15 me for a short time.
16 2019 the total times police were called to 16 Q. What was her name?
17 Kahoots was 159 times, would that be a fair 17 ~—~SOA«Y« Alisa.
18 estimate? 18 QQ. When was that, that you had this
19 <A. How many years was that? 19 relationship with Alisa?
20 Q. That's over the course of ten years, 20 ~=A. [believe it was maybe 2011, 2012.
21 2009 to 2019. 21 Something like that.
22 ~OA.zy éSo it's a little bit less than what I 22  Q. She was a dancer at the time?
23 estimated. 23. =A. Wehad a platonic relationship. I never
24 QQ. Okay. You said you consider that to be 24 had any sexual relationship with any dancer or
Page 31 Page 33
1 very few times? 1 employee in that nightclub, never. It was truly
2 A. Yes. Most of the time to have a 2 a platonic relationship.
3 customer removed or there was a fight or a 3 Q. Are you familiar with a dancer that went
4 problem in the parking lot with customers 4 by the name of Vera?
5 arguing or getting into trouble out there, we 5 A. I'm sorry?
6 would have them removed. 6 QQ. Vera, V-E-R-A?
7 QQ. How about with respect to filing police 7 Aw Yes.
8 reports, would you say that number is probably 8 Q. How are you familiar with her?
9 similar to the one you just estimated? 9 A. She worked at the nightclub.
10. ~=A. For people who filed police reports? 10 QQ. When was she employed?
il Q. Yeah, whether it was customers or you 11 A. Idon'tremember. For maybe four, five
12 or-- 12 years. The last four, five years, maybe 2014
13. _— A. ~-I would say it's much less than that. 13 through 2018, maybe.
14. = Q. Much less? 14 QQ. Was there a dancer for a period of time
15 A. Yeah. 15 when you first started working at Kahoots that
16 = Q. Are you familiar with the name Joseph 16 stayed with you briefly and you also paid for a
17 Whitaker? 17 hotel for her?
18 A. Yes, I believe so. 18 <A. No one ever stayed with me.
19 = Q.:-~ Who is that? 19 QQ. Did you ever pay for a hotel for a
20 A. I believe he was a floorman for me. 20 dancer?
21 = Q. Did you say a floorman? 21. =A. No. Not that I can remember, no.
22 ~+~A«. A security person, yes, I believe so. 22 ~=Q. I'll take you back to 2005. The vice
23 Q. He was employed at Kahoots? 23 unit had received a thank-you letter from a
24 ~«A.«w Yes. 24 dancer that had stated that she worked at

 

 

PRI Court Reporting, LLC
614.460.5000 or 800.229.0675

www. prichio.com
Case: 2:20-cv-00101-SDM-KAJ Doc #: 68 Filed: 07/23/21 Page: 10 of 46 PAGEID #: 810

Joseph Vaillancourt
11/13/2020

 

fonok oem eh ek Re
CSCOEAANARKHNHKR GYAN ADAUNP WN

Nn NY WH WH
bhwWNeH ©

Page 34
Kahoots. I just want to read you part of her
letter that she had sent to the vice unit, and J
want you to tell me if you have heard of this
person or if you agree or disagree with what she
wrote in her letter.

She said she began working at Kahoots in
2005, she had just graduated high school -- I'm
paraphrasing some of the letter, I will quote it
here in a second. She said her parents threw

her out, I had no where to go, and Joe
Vaillancourt acted concerned and like he cared
about my situation. He let me stay with him
briefly and paid for my hotel until I was able
to get my own place.

Does that ring any sort of bell for you?

A. No one -- I would sometimes help out
people financially. If they needed a few bucks
to get a room, I would help them out, but no one
ever stayed with me.

Q. This next part I'll quote specifically
for you. She says, During the month before I
saved up enough for an apartment rental, I was
obligated to do strange and gross favors for Joe
outside of work. I am not a hooker and never

fhe pk pk
OMAIDAUNRWNH OM ONAN WN

20
21
22
23
24

Page 36
8th, 2017. Were you employed at Kahoots during

this time?

A. Yes.

Q. Okay. I'll give you a second to kind of
read through the narrative there.

(Pause in proceedings.)

Q. Have you ever seen this Crime Stoppers
tip before?

A. No.

Q. Do you know who this day management Kyle
person that they're referring to is?
Yes.
Who is that?
He was a security person.
Did he manage during the day?
No. Steve was the day manager.
Any of the names that appear here, as
well, are you familiar with them, Kyli, Britney
or Marilyn?

A. They sound familiar but, you know, I've
had thousands of girls work there, so I can't
say. And I never worked day shift, so I don't
know.

Q. The narrative here regarding

OPOPOP

 

OnMA MW BW Ne

 

Page 35
slept with him, nor would I ever, but he would

make me beat his bare ass and testicles with a
plastic coat hanger while he called, Mama Bear.
Does that ring any sort of the bells?

A. No, nothing, that's never happened.
That sounds like something Jeremy Sokol would
say.

Q. I'll quote her, she said, On one
occasion he even made me give him an enema with

an entire bottle of Tabasco sauce mixed in the
water bag. The fact that he's fired and I never
need to look at him again makes me feel like
that part of my life is officially over.

Does that ring any sort of the bells for
you?

A. No. Never happened.

Q. I want to direct your attention to the
binder again. If you could look at tab 6, I
believe. Does it say Central Ohio Crime
Stoppets at the top?

A. Yes,

Q. Okay. Very good. This looks to be a
Crime Stoppers tip for law enforcement. It was
created, I see on the side there it says June

 

—_
SSwereynyanewone

NN NH Se Re eee ee
Ne SOO AAA UN PWD

23
24

Page 37
prostitution taking place at the club, did you

agree or disagree with that?
A. I disagree. Do you want me to explain?
Q. Sure.
A. Many times in this industry girls who
are struggling or not making money blame the
fact that maybe somebody else is doing something
more than what they're doing. Sometimes it's
just they're bitter or they get into an argument
with somebody, or they think they can run the
club themselves by eliminating certain people
that are probably more successful than they are.
It's an industry thing that a lot of the times
the girls will say, I saw this, I saw this, I
saw that, you know, there are security people
there, managers there, and if that was ever
reported to the manager and he witnessed it,
they would be terminated.
So these are things that sometimes, I
don't know how they see it, you know, what are
they, walking around and taking a look and
watching what everybody does? It just doesn't
happen. There's a lot of gossip, there's a lot
of drama that people talk about. It has to be

 

 

PRI Court Reporting, LLC
614.460.5000 or 800.229.0675

www. prichio.com
Case: 2:20-cv-00101-SDM-KAJ Doc #: 68 Filed: 07/23/21 Page: 11 of 46 PAGEID #: 811

Joseph Vaillancourt

 

 

 

 

11/13/2020
Page 38 Page 40
1 reported to the manager, the manager has to 1 Q. I don't have the time. It says on
2 witness it, see it, watch it on the camera, 2 Saturday.
3 something. 3. +A. I was working that date.
4 But a lot of times these girls were 4 Q. Kahoots was your employer on that date.
5 bitter or angry at other girls, and they figured 5 Correct?
6 if they said negative things about other people 6 =A. Yes.
7 or called them names, accused them of stuff, 7  Q. And the employee for the agent or the
8 that they would be terminated. I wouldn't have | 8 individual noted is Shandyle Harrah. Are you
9 anybody working there if that was the case. It 9 familiar with her?
10 would have to be investigated to make sure 10. =A. No.
11 people aren't bringing up falsehoods or making |11 Q. Ifyou turn, you'll have to turn a few
12 up stories about me, like the girl who made up 12 pages, so bear with me, it says Ohio Department
13 the story about me with crazy stuff like that. 13 of Public Safety Investigative Unit liquor
14 _Q. Were these sorts of things, then, if it 14 violation information at the top.
15 was happening in the industry quite often, were 15 A. Violation notice?
16 these things that were brought to your attention 16 QQ. It says, liquor violation information at
17 at some point that you then had to do follow-ups 17. the top.
18 on? 18 A. Okay.
19 A. Ifa girl came to me and said, I think 19 Q. Letme know when you're there.
20 this is happening, we would research it, we 20 ~~ A. I think I'm there.
21 would look into it, we would watch that 21 = Q. Ifyou look in the middle, do you see
22 particular entertainer to make sure that it 22. the Shandyle Harrah, her name and address, and
23 wasn't a fact. 23 then in the middle there's also a box that says,
24  Q. Were there times when you did confirm, 24 it's hard to read, but I think it says, Person
Page 39 Page 41
1 indeed, that was happening in the club? 1 in charge at time of violation, and I believe
2 A. No. 2 that's your name, Joseph D. Vaillancourt, that
3 Q. So there was never any sort of instances 3 appears in the middle there. Is that accurate?
4 where a girl came to you and said, you know, 4 A. I guess so, yes.
5 so-and-so is prostituting or is, you know, 5 Q. So you would have been the general
6 hooking up with patrons when she gives a private 6 manager at the time that this violation
7 dance and that sort of thing, you never 7 occurred. Correct?
8 confirmed a scenario where that happened? 8 A. Yes.
9 A. I never saw that, that I saw happen like 9 QQ. Ifyou flip back a page, it is kind of a
10 that on the property, that someone reported to | 10 long narrative there. Do you see that? It
11 me that happened on the property. 11 explains, essentially, what happened and why
12. Q. Mr. Vaillancourt, if you can flip to 12 there was a violation. Did you see this
13 number 9A in that binder. It should say, State 13 narrative?
14 of Ohio Liquor Control Commission. It's a 14 ‘A. I believe so.
15 notice of hearing. 15 Q. It starts, and again it's kind of a
16 A. Yep. 16 longer narrative, it says, On August the 18th,
17. Q. Have you ever seen this document before? 17 2017 Detective Whitt met with, and then it goes
18 A. No. 18 on from there. Are you there?
19 QQ. The two violations that are noted in 19 A. August 11th, you said?
20 there had occurred August 19th, 2017. Youwere |20 Q. No. Itsays, On August 18th, 2017,
21 employed at Kahoots on that date. Correct? 21 Detective Whitt met with, and it's a long
22 +A. What was the date? 22 narrative. It was one page before the last page
23. ~=Q. August 19th, 2017. 23 we just looked at.
24 ~=A.«W And the time? 24 (Pause in proceedings.)

 

 

PRI Court Reporting, LLC
614.460.5000 or 800.229.0675

www. priohio.com
Case: 2:20-cv-00101-SDM-KAJ Doc #: 68 Filed:

07/23/21 Page: 12 of 46 PAGEID #: 812

Joseph Vaillancourt

 

 

 

 

11/13/2020
Page 42 Page 44
1 Q. Are you with me on the long narrative 1 Q. This is an additional violation similar
2 here talking about Ms. Harrah's violation? 2 to the one we just looked at. It looks like it
3. Az Yes. 3 occurred Friday, September 29th, 2017. You were
4  Q, Okay. And again, do you recall this 4 employed at Kahoots during that timeframe.
5 night specifically or Ms. Harrah specifically? 5 Correct?
6 A. Yes, I do. 6 A. Yes.
7  Q. You do recall Ms. Harrah? 7  Q. And again, if you flip to the 7th page
8 A. Trecall Malaysia. 8 there it says, Liquor violation information at
9  Q. So you knew her by Malaysia? 9 the top. In the middle it has the name of the
10. =A. Yeah. 10 individual that was charged, Danielle L.
11 = Q. Okay. 11 Calderon. Are you familiar with her?
12 A. I don't know their real names, to be 12. ~=A. I don't know her name, but I'm sure she
13 honest with you. Contractually, I only use 13. worked at Kahoots. As I said, I only know their
14 their dancer names. 14 dancing name.
15 Q. So you do remember Malaysia, who was a 15  Q. Underneath there it's person in charge
16 dancer at Kahoots. Correct? 16 at that time of the violation, and that is your
17_—sOA.. Yess, 17 name again, Joseph D. Vaillancourt?
18 Q. The allegations in here, and you can 18 A. Yes.
19 take a second to read the narrative, if you 19  Q. So you were present the night this
20 would like, the detectives had essentially 20 violation was issued. Correct?
21 agreed to meet Ms. Harrah at the Varsity and she 21 ~=A.« Correct.
22 had agreed it would cost $300 each, and they 22 QQ. Ifyou turn another page and then the
23 talk about kind of what they're going to do with 23 page after that, so turn two pages, again, we
24 Malaysia. 24 have another smaller narrative here. This time,
Page 43 Page 45
1 You testified earlier that you don't 1 it looks as though the dancer's name was Ella.
2 know of any sort of sex acts that were occurring 2 Does that name ring a bell to you?
3 between patrons and dancers, but here we have a 3. A. What was it?
4 night that you were general manager, and one of 4 Q. Ella.
5 the dancers was cited for improper sexual 5 A. Jean't say for sure, but I'm sure she
6 activity at the club. Is that correct? 6 worked there, but I can't -- can I make a
7 MR. KEYES: Just note my objection to 7 statement?
8 form. 8 QQ. Say that again?
9 A. There was no sex. 9 A. I would like to say something.
10 BY MR. GREEN: 10 QQ. Go ahead.
11 Q. So there was no sex, but there was -- 11 =A. These are all under Senate Bill 16 which
12 =A. Solicitation. 12 was, by the city and the city attorney, found
13. Q. ~ solicitation? 13 unconstitutional. All these charges were
14 ‘A. Correct. That was conversation, yes. 14 dismissed. [egal sexual activity is dancing
15 Q. So you agree, then, that that was 15 without a pasty. It's not having sex inside the
16 occurring at Kahoots. Correct? 16 nightclub, it's someone that dances without a
17__—OA.« Yes. 17 pasty. That's what it explains here. That's
18  Q. I want to turn to -- so that violation 18 what it's saying.
19 was noted August 19, 2017. Let's move to 9M. 19 = Q. Would --
20 A. Yep. 20 +A. That's what Senate Bill 16 is.
21 Q. Wehave another notice from the Liquor 21 = Q. I'msorry. I'll let you finish, I
22 Control Commission, notice of hearing. Again, 22 promise, if you let me finish.
23 have you ever seen this document before? 23. ~=A. Okay. I'm just saying, I don't see, you
24 A. No. 24 know, the Malaysia thing, that was solicitation,

 

PRI Court Reporting, LLC
614.460.5000 or 800.229.0675

www. priohio.com

 
Case: 2:20-cv-00101-SDM-KAJ Doc #: 68 Filed: 07/23/21 Page: 13 of 46 PAGEID #: 813

Joseph Vaillancourt

 

 

 

 

 

11/13/2020
Page 46 Page 48
1 she had made a statement, and she never had her | 1 wasn't -- you know, I don't know. It was
2 day in court. The other charges that were 2 certain towns and townships could enforce it or
3 sexually-orientated business were, as far as I 3 not enforce it. It was not coming from Liquor
4 know, from what I can see here, correct me if 4 Control. It was a city -- it was a state law
5 I'm wrong, were for contact without pasties or 5 that was left up to the individual townships and
6 without wearing a pasty after the hours of 6 cities if they wanted to enforce and if they
7 midnight. 7 wanted to use Senate Bill 16. It was always
8 Back in 2007 or 2008, Governor Kasich 8 kind of a gray area. None of us really
9 said not to enforce Senate Bill 16 because it's 9 understood what was going on. None of us really
10 unconstitutional. But we stayed wearing 10 understood it.
11 pasties, and we operated that way. At this 11 Q. It was a valid state law. I think we
12 point, when these came up, they did many 12 both agree there --
13 investigations into the nightclub, and this is 13..—~A.« It was a valid state law.
14 what they came up with. Over 13, 14 years 14 = Q. -- correct?
15 there, you have got some girls that weren't 15 ~~ A. ~Correct. Which is no longer in effect.
16 wearing pasties. And they had their day in 16 Are we there? Are we correct with that?
17 court and the city decided to turn it around 17. ~—Q._Is that your opinion?
18 when it was unconstitutional. Sol don't know, (18 A. Well, everyone's charges were dismissed.
19 these don't make any sense to me, they don't 19 In my case that I pled guilty to, the city
20 apply. The city attorney turned them off. AmI |20 attorney reopened the case and discharged it. I
21 right? 21 was the only manager in the entire state that's
22 Q. So is it your testimony that when these 22 ever been charged with that ruling, and it was
23 violations were being issued the law was 23 done to force me out of my job. I have 30 years
24 unconstitutional at that time, or it was later 24 in this industry, and it's a reputable industry,
Page 47 Page 49
1 ruled unconstitutional? I'm confused as to what 1 and I represented myself in the highest form
2 your testimony is. 2 that I could. I'm an honest individual. I
3. A. I was under the estimation -- I was 3 think that some of the things that are being
4 under the assumption that Senate Bill 16 was not | 4 said here are totally unfair and are lies. This
5 being enforced because in those number of years | 5 is what they have to do to try to discredit me.
6 they felt it was unconstitutional. And they 6 Iwas very fair te people. I did a lot of
7 were told not to, from what I understand, 7 things for a lot of people.
8 enforce the Senate Bill 16. 8 That one woman that we talked about that
9 Q. Who is "they"? 9 I became personally in a friendship with, Alisa,
10 A. There was a state-wide organization 10 I married her. And I talked to the owner and I
11 called BACE, which oversees the laws and soon | 11 said, I want to help her out. We have a
12 throughout the state in the adult business. 12 platonic relationship. I never laid a hand on
13. Q. So BACE, in your estimation -- or your 13 her, but I wanted to help her out. She was an
14 testimony is BACE has enforcement authority? 14 immigrant, she needed help. I cared about her.
15 ~~=A. No. They had interpretation of Senate 15 Weare very, very friendly. She was a great
16 Bill 16, which was not being enforced because 16 friend for me, a great companion. And once we
17 they didn't want to get into the legal mumbo 17 started into that friendship, she no longer -- I
18 jumbo of enforcing Senate Bill 16, so it hadn't 18 didn't want her to work at the nightclub. But
19 been from maybe a month after Senate Bill 16 19 she went on to get her citizenship.
20 went into effect. 20 We brought her mom here, her mom has a
21 Q. So amonth after Senate Bill 16 went 21 green card. I sponsored her mom. I'm not
22 into effect the law was never enforced? 22 saying that I'm any special human being, but I
23. ~—sOAw Not that Ican remember. No. Not that 23 wanted to help this person out. And I helped a
24 often. I mean, I could be wrong, but it 24 lot of people out. So I take offense at people,

 

PRI Court Reporting, LLC
614.460.5000 or 800.229.0675

www.priochio.com
Case: 2:20-cv-00101-SDM-KAJ Doc #: 68 Filed: 07/23/21 Page: 14 of 46 PAGEID #: 814

Joseph Vaillancourt
11/13/2020

 

Page 50

Page 52

 

 

 

1 like these girls making up stories like this for 1 Q. Okay. That's Alisa?

2 what reason? To try to discredit me. There's 2 A. Yes.

3 no proof of that. It shouldn't be written on a 3 Q. You said she was an immigrant. Correct?
4 piece of paper. It's appalling. It's a sick 4 A. She was, yes.

5 thing. I wouldn't have survived 30 years in 5 Q. Did you say that you married her so that

6 this industry if I was anything like that. 6 she could obtain a green card?

7 There are very few managers in this business 7 A. Imarried her because I cared about her
8 that can say they've lasted that many years in 8 and wanted to help her. I loved her.

9 this business. I don't drink. I don't do 9 QQ. Okay. When you said you wanted to help
10 drugs. J don't run around with the dancers. I 10 her, what do you mean by that?
11 don't go bowling with a staff member. 11. ~—=—A. She wanted to stay here in the United
12 So there was a lot of confusion about 12 States.
13 Senate Bill 16 in this state. And it's not fair 13 Q. Okay. So you married her so she could
14 to the club owners, not fair to people that work 14 become a USS. citizen?
15 here. On October 19th, I think, or 18th, 15 A. That wasn't the only reason.

16 whenever it was that those citations were 16 QQ. That was one of the reasons, though?

17 written, I worked that night, that was a 17 A. That was -- yes.

18 Halloween party. Detective Rosser wrote eight 18 Q. Thank you for clarifying that.

19 or nine citations on that one night all for the 19 A. Yep.
20 same thing. What was he trying todo? How many|20 Q. Some of the employees you worked with at
21 lap dances does this guy have to get, really, in 21 Kahoots, I want to cover a few of them and give
22 one day? I mean, I think it's been found out 22 me their duties and responsibilities. I think

23 under the federal investigation that this isn't 23 we talked about Steve Kessler. He was the day
24 a good officer and what he was doing was wrong (24 manager and kind of the accounting person. Is

Page 51 Page 53

1 and he was setting people up. 1 that accurate?

2 Jeremy Sokol was a rat. He forced Joe 2 A. Yes.

3 Sullo to put this bad guy back into the night 3. Q. Are you aware of any illegal activity

4 club. Because Joe was afraid of losing the 4 that Steve Kessler was involved in while he was
5 nightclub, he don't want Jeremy in there. The 5 at Kahoots?

6 day Joe Sullo told me what Rosser said to him, 6 A. No.

7 Joe's response to Rosser was that I would rather 7  Q. Chris Jobin, what was his role at

8 lock the doors than bring that guy back in here. 8 Kahoots?

9 Why would an owner want to bring in somebody who | 9 A. When I met Chris, he had worked there as
10 stole and sold drugs? 10 a floorman for a number of years and was

il So I appreciate you giving me the time 11 unemployed at the time I was hired. A short
12 to make my statement. I have to use the 12 time after that, I hired him as a manager.

13 restroom, if you don't mind. Can I take a 13. Q. Were you aware of any illegal activity

14 break? 14 that Chris Jobin was involved in at Kahoots?

15 MR. GREEN: Sure, we can take five, 15 A. None.

16. that's absolutely fine. 16 Q. Travis Brand, who is that?

17 (Recess taken.) 17. +A. He was my assistant manager.

18 BY MR. GREEN: 18  Q. Are you aware of any sort of illegal

19 Q. Mr. Vaillancourt, I want to clarify a 19 activity that Travis Brand was involved in?

20 couple things. You were talking for a minute 20 A. No, none.

21 and you lost me, I want to be sure I'm clear. 21 Q. Kyle Koch, K-O-C-H, who is that?

22 The platonic relationship that you had 22 A. He was a floorman.

23 referenced, is that now your wife? 23. =Q. Are you aware of any sort of illegal

24. «A. Yes. 24 activity that Kyle was involved in at Kahoots?

 

 

PRI Court Reporting, LLC www.prichio.com
614.460.5000 or 800.229.0675
Case: 2:20-cv-00101-SDM-KAJ Doc #: 68 Filed: 07/23/21 Page: 15 of 46 PAGEID #: 815

Joseph Vaillancourt

 

 

 

 

11/13/2020
Page 54 Page 56
1 A. Not while he worked with me. 1 A. Nothing really, he just works for BACE.
2  Q. What about when he didn't work with you? 2 I think he sells some clothing from time to
3 A. [have no evidence. I heard certain 3 time. He had dancewear that he sold there, as
4 things, but I have -- I can't say. 4 well.
5 Q. You have no personal knowledge of -- 5 _Q. Were you working with Mr. Flag at any
6 A. Ihave no personal knowledge, I just 6 point in time to learn information about the
7 hear things. 7 investigation that was going on into Kahoots?
8 QQ. It was just rumors -- 8 A. No.
9 A. Rumors about Kyle, stuff that was going 9  Q. How about any bartenders, did you have
10 on after I had left the club, after I was gone. 10 any main bartenders that worked there throughout
11 Q. Was that while Kyle was still employed 11 the course of your employment that would have
12 at Kahoots? 12 knowledge about some of the things that were
13. A. Yes. 13 going on at Kahoots?
14 = Q. Again, those were rumors about drug 14. =A. What things?
15. sales? 15 Q. Just the things that we've been talking
16 Aw Yes. 16 about today.
17. = Q. I think we covered Jeremy Sokol, for the 17. +A. No. They wouldn't know if someone had a
18 most part. Did you terminate Jeremy Sokol? 18 pasty on or not. I mean, it wasn't, you know --
19 A. Yes. 19 that's what you got at Kahoots. You don't have
20  Q. When exactly did you terminate him? 20 any drug use, you don't have any prostitution
21. +A. Sometime in October of 2018, I believe, 21. going on there, you have got a bunch of
22 ifl can remember. End of September, beginning | 22 citations that are for Senate Bill 16 for sexual
23 of September, something like that. 23 activity after midnight, because they didn't
24 QQ. And again, your reasoning for 24 have a pasty on and they never got their day in
Page 55 Page 57
1 termination of Mr. Sokol was someone presented 1 court. They wouldn't know that. They were
2 you a bag of marijuana and said it's Jeremy's. 2 bartenders. They had nothing to do with the
3 Is that accurate? 3 dancers.
4 A. That and falsifying information on a 4 Q. Going back to Greg Flag for just a
5 credit card, entering gratuities and falsifying 5 second, what sort of consultations did you have
6 aname. Also, he was witnessed by the bartender | 6 with Mr. Flag, if any?
7 weighing out a big bag of marijuana on the 7 A. Most of the time it was just about
8 kitchen scale. 8 general stuff about business. He was a friend.
9 QQ. Regarding the credit card, did you 9 Iwas also vice president of BACE, the state
10 witness that, or did another employee witness 10 organization. So we would talk about business
11 that, how did you get knowledge of that? 11 and trends happening in the business and stuff
12 ~~. It was called in by the customer, so we 12 like that.
13 researched it and pulled it up and saw that, you |13  Q. Regarding the ownership and talking
14 know, that the customer was denying that he 14 about Michael Grant, Joe Sullo, how involved
15 wrote those gratuities in. So we could see that 15 were they in the day-to-day of the club?
16 wasn't his signature and that the tips -- that 16 A. I didn't see the Grants that often.
17 was the night Jeremy was working, and he had /|17 They live in Connecticut, and Joe lives in
18 control of that man's receipts and was entering |18 Connecticut. Joe would come up once a month or
19 it on his own. 19 we would talk on the phone a few times
20 Q. What about Greg Flag, who is Greg Flag? 20 throughout the month. That's about it.
21. =A. Greg Flag works for BACE. He's the 21 Q. So is it fair to say they essentially
22 executive director of BACE. 22 entrusted the club to you to operate through the
23. =Q. What is his role with respect to 23 day-to-day?
24 Kahoots? 24 ~ +A. For the day-to-day operations, yes. Joe

 

 

PRI Court Reporting, LLC
614.460.5000 or 800.229.0675

www.priohio.com
Case: 2:20-cv-00101-SDM-KAJ Doc #: 68 Filed: 07/23/21 Page: 16 of 46 PAGEID #: 816

Joseph Vaillancourt

 

 

 

 

11/13/2020
Page 58 Page 60
1 did a Jot of communication with Steve. ] work 1 Sokol is a scumbag. All right? He's a habitual
2 nights. Joe was a day guy. He had businesses 2 liar. He's a bad guy. I should have never
3 and so forth in Connecticut, so a lot of times 3 hired him. It's the biggest mistake I made in
4 he would communicate with Steve about numbers | 4 that club in the 14 years I was there, was
5 and other situations. And by the time I got in, 5 hiring that fool. I paid the price for it. I'm
6 Joe had called it a night, was home and sitting 6 sitting here now listening to stories about
7 with his family. 7 enemas and all sorts of crap and phony stories.
8  Q. I want to talk specifically now about 8 My career ended. I didn't do anything wrong. I
9 your interactions with Officers Rosser and/or 9 tried to run a good nightclub. The city here
10 Lancaster, if any. Did you have any direct 10 had problems with enforcing certain rules we
11 communication with Officer Rosser? 11 weren't clear on, and J never allowed anything
12. =A. Just on the night that he came in on the 12 bad to happen inside that nightclub, and if it
13 NAG investigation. 13 did, they were removed.
14. = Q. I think you said that was in October. 14 I made that clear to Rosser that
15 ___—A« :-Yeah, it was somewhere around there, I 15 evening, as well. He knew who I was. He knew
16 forget. Somewhere around there, yeah. 16 what type of manager I was. He's been in these
17. = Q. What was the nature of your 17 other nightclubs. He told me that if I ever
18 communication with him? 18 found that if I hear anything about Jeremy to
19 A. He came back to the office. He walked 19 let him know and he was going to put Jeremy out
20 in with a bunch of other officers in a NAG 20 of business. So I was pretty surprised when,
21 investigation. And what you do is shut 21 you know, Joe Sullo comes into town. And on
22 everything down, the customers leave. It was 22 that day Detective Rosser, I believe, was
23 early in the evening. He asked everyone for 23 talking to Steve in the morning or in the
24 their ID's and information. They had officers 24 afternoon in the club in the office, and when
Page 59 Page 61
1 walking around the club looking at stuff, going 1 Joe Sullo came in Joe asked Steve who was on the
2 downstairs in the dressing room. My turn came 2 phone. Steve said, it's Detective Rosser, he
3 up, he asked me my name. He was under disguise, | 3 wants this information about certain dancers and
4 he had a mask on. I gave him my ID. He asked 4 Joe said, let me talk to him. That's when
5 me my name and address, and I gave it to him. 5 Detective Rosser told him to get rid of me and
6 And he said, fine, that's it, then he left. I 6 bring Jeremy Sokol back.
7 said, was there anything? He goes,no. Hecame | 7 This guy just told me he was a bad guy
8 back in, they all left. Lancaster was still in 8 and he was going to put this Jeremy Sokol out of
9 the office with Travis, and they came back, he 9 the industry, and now he wants to bring him back
10 came back in looking for Detective Lancaster. 10 into the nightclub. Sullo was confused. He's
11 They were in my office. 11 from Connecticut/New York, he said, I have never
12 So we walked down to the office. And 12 been hustled that way even from wise guys. The
13 that's the only communication that I had with 13. guy is threatening me, I don't know what to do.
14 Rosser at that point when he asked me about 14 It was confusing to me.
15 Jeremy. I said to him, I said, this is a bad 15 Q. _Was that your only communication with
16 guy. And he goes, yeah, I know, [know Jeremy {16 Officer Rosser, was that night?
17 isabad guy. I said, I heard he's going to try 17_—OA. Yes.
18 to get over at Vanity. Detective Rosser said, 18  Q. What about Officer Lancaster, any
19 no, I already talked to Abe. So he's 19 communication with him at any point?
20 communicating with Abe, who is the owner of 20 =A. No.
21 Vanity. We shook hands. 21  Q. Did you ever observe Officer Rosser or
22 He said, I'm going to make sure this 22 Officer Lancaster doing anything illegal or
23 guy, Jeremy Sokol, never works in this business | 23. improper at Kahoots?
24 again. And I felt good about that. Jeremy 24 ~~ +A. I didn't know who they were. No.

 

 

PRI Court Reporting, LLC
614.460.5000 or 800.229.0675

www.priohio.com
Case: 2:20-cv-00101-SDM-KAJ Doc #: 68 Filed: 07/23/21 Page: 17 of 46 PAGEID #: 817

Joseph Vaillancourt

 

 

 

 

11/13/2020
Page 62 Page 64
1 Q. So you never knew any sort of 1 and so on and what you could say to customers
2 information about Officer Rosser or Officer 2 and what you can't say to customers and so on.
3 Lancaster that they were, you know, meeting up 3 Q. You don't remember whether or not you
4 with girls or doing any sort of drugs at the 4 created this document?
5 club or anything like that? 5 A. I didn't create it, no.
6 A. I'm not in that line of communication. 6 QQ. Ifsomeone was going to create it, who
7 Inever heard anything. I did my job and I went | 7 would have been the person to create this?
8 home. 8 A. Steve did a lot of that work, but I
9  Q. Were you aware of the recommendations 9 can't say that he did this. But Steve had the
10 that Officer Rosser and Officer Lancaster were 10 writing ability, I didn't.
11 making to the attorney at Kahoots, Dave Raber, 11 Q. What was the purpose behind a sign like
12 and ownership about improving the way that 12 this at Kahoots?
13 Kahoots was running? 13.~=~A.« I think that sometimes you wanted the
14. — A. [never had any contact with -- I never 14 dancer not to make up phony stories about, you
15 spoke to Dave Raber or any of those people. 15 know, meeting somebody or doing something to
16 Q. So you have no knowledge about the 16 sell a dance, you know. The customers would
17 recommendations made by Rosser and Lancaster? |17 come in, hey, can you meet me after work, can we
18 A. I think I was gone at that point. 18 go bowling, can we go have a drink, can you come
19 Q. I want to talk about Senate Bill 16, ] 19 to my house. And sometimes they would just go
20 call it Ohio's no-touch law. I think we agreed 20 along with it because they want to sell a dance.
21 earlier that it was a valid law in Ohio when you 21 We have security in the parking lot, no
22 were employed at Kahoots. Correct? 22 one -- we have a list of the dancers, how they
23 A. Correct. 23 get there, the vehicle they came in or the ride.
24 = Q. And you knew that. Correct? 24 No one ever left that property -- no one was
Page 63 Page 65
1 A. Correct. 1 allowed to leave in anybody else's car than the
2  Q. How did management go about implementing | 2 one they came in. If somebody did, they would
3 this law at Kahoots? 3 be terminated. So we were very tight on that.
4 A. We made sure that everybody had the 4 I think they were just explaining -- these were
5 proper costumes and had pasties. We would 5 young kids, they don't know what to do. They
6 supply the material that the girls would wear to 6 come in and they're trying to sell a dance, the
7 cover themselves up with. We would train floor 7 customers are probably trying to lead them on to
8 hosts to make sure that the proper things were 8 something more.
9 going on. 9 We just wanted to keep it fantasy and
10 Q. So you informed the dancers regarding 10 nota reality. But it's conversation, but it's
11 the law. Correct? 11 just a fantasy, there's nothing going on.
12 A. Correct. 12. Q. Can you flip to tab 4? It's titled,
13 =Q. Turn to tab 3 in that binder. Do you 13 Kahoots charges. Have you ever seen this
14 see the document that says, Attention every 14 document before?
15. entertainer? 15 =A. No.
16 =A. Iseeit. Tread it. 16 Q. Do you recognize any of the names on
17. Q. Are you familiar with this? It looks 17 this document?
18 like a photo ofa sign, Are you familiar with 18 <A. Yeah, my name.
19 this? 19 QQ. What about any of the other names?
20 ~=A. Not particularly. I mean, there was a 20 A. There's a couple that I know.
21 lot of stuff on the walls; rules, regulations, 21 Q. But again, you don't know -- when it
22 stuff like that. I don't remember this one in 22 says Kahoots charges, you don't know what that
23 particular. But there were rules about proper 23 means?
24 conduct and how to -- what you had to be wearing|24 ~—A. I think -- to be honest with you, I

 

 

PRI Court Reporting, LLC www.priohio.com
614.460.5000 or 800.229.0675

 
Case: 2:20-cv-00101-SDM-KAJ Doc #: 68 Filed: 07/23/21 Page: 18 of 46 PAGEID #: 818

Joseph Vaillancourt

 

 

 

 

11/13/2020
Page 66 Page 68
1 think this was published by Greg Flag in his 1 everybody was doing the right thing. You have a
2 magazine. 2 handful of people out of hundreds of people that
3 Q. Which magazine? 3 worked at the nightclub over a period of -- I
4 A. What's it called? It goes around to all 4 was there 14 years. All these citations came up
5 the nightclubs. It's a nightclub magazine. I 5 in one month or two months, when Jeremy Sokol
6 forget what it's called. It's put out by Greg 6 was there.
7 Flag. 7 Q. During the course of your time, did you
8 Q. Again, if you know, the charges 8 keep any sort of personal records or notes,
9 referenced in here, is this the Revised Code 9 journals, diaries, about your time at Kahoots?
10 section that's 2907.40, Ohio's no-touch law for 10 A. No.
11 the Community Defense Act? il Q. Did you take any photographs?
12 =A. Yes. 12 +A. No. I barely know how my cell phone
13. Q. Again, you said management informed the 13. works.
14 employees and the dancers about this law. 14 Q. Any employees that we haven't talked
15 Correct? 15 about today that you think would be a key
16 =A. The dancers. 16 employee that would be a good person to talk to
17. Q. The dancers, yeah. So you talked to the 17 that would have some more information?
18 dancers about -- 18 A, Not that I can think of.
19 A. Well, yeah, a lot of the dancers worked 19 MR. GREEN: I don't have any more
20 at other nightclubs, they know the rules, and 20 questions at the moment.
21 they come in and make sure, when we interview | 21 THE WITNESS: Well, you know, to answer
22 them we go over everything. 22 your question, I think there's a lot of
23. QQ. What was your role, as far as 23 employees, a lot of dancers that have worked for
24 determining that dancers and the patrons were 24 me over the years. And I can't -- you know, it
Page 67 Page 69
1 complying with 2907.40? 1 doesn't really matter at this point, but you
2 A. Could you say that again? 2 don't want those types of people. You want the
3 Q. What was your role as general manager in 3 people that make up phony statements and
4 determining that the dancers and patrons were 4 statements like that. So I'm not going to get
5 complying with Ohio's no-touch law? 5 anybody else involved in this.
6 A. To make sure that it's being enforced. 6 MR. GREEN: Thank you. Some of the
7 Q. How did you go about doing that? 7 other attorneys on the call may have some
8 A. You watch the girls on stage, you know, 8 questions for you, so I will let them go ahead
9 you hire the right types of people, you think 9 now.
10 you're doing the right thing, you have security 10 EXAMINATION
11 people. I don't watch every dance that took 11 BY MS. NOBLE:
12 place. I'm on the floor. There's a lot of 12. Q. Good afternoon, Mr. Vaillancourt. My
13. things that I have to do. We didn't have 13 name is Andria Noble, and I represent the city
14 problems. If there was a problem, you could 14 of Columbus. Would you prefer that I call you
15. sense there was a problem, you could sense if 15 Joe, Joseph or Mr. Vaillancourt?
16 there was a girl that you had an issue with, or 16 A. Joe is good.
17 you could tell that she wasn't abiding by 17. Q. Okay. When you received your notice of
18 things, you know. It's hard to -- it's a very 18 the deposition, did you do anything to prepare
19 difficult thing to watch if they're not facing 19 for your deposition today?
20 you, the room is dark, they take a pasty off. 20 A. No.
21 It's hard to see sometimes, it's hard to catch. 21 Q. Did you review any documents?
22, But I relied on security people to observe that. 22 ~=A. No.
23 And they strolled the areas where the private 23 Q. Did you speak to anyone about it?
24 dances were, and they would watch and make sure | 24 A. Steve Kessler called me and I said,

 

 

PRI Court Reporting, LLC} www.prichio.com
614.460.5000 or 800.229.0675

 
Case: 2:20-cv-00101-SDM-KAJ Doc #: 68 Filed: 07/23/21 Page: 19 of 46 PAGEID #: 819

Joseph Vaillancourt

 

 

 

 

11/13/2020
Page 70 Page 72
1 yeah, that's the only person I spoke to. 1 good friends. And I have a very good
2  Q. When you spoke to Steve Kessler about 2 reputation. So Joe was looking for someone of
3 it, what was your conversation about? 3 quality, and this man that I worked for who had
4 A. Just about what time he was going. He 4 been in the business for a number of years, 30
5 got the notice before I did. Generally, after 5 years, was a well-respected business owner. And
6 that he was asking me about my health, how I was} 6 Joe came to him and said, hey, I'm looking for
7 doing and personal things, nothing about the 7 somebody. And at the time I was available, and
8 club. 8 that's how I met Joe, through a guy I worked for
9 Q. Aside from just saying I have it on X 9 that was a mutual friend of Joe and myself.
10 date at this time, you did not speak about the 10 QQ. You were involved in the hiring and
11. substance of your testimony today? 11 firing of employees while you were working
12 A. No. 12 there; is that correct?
13. Q. Okay. You indicated that you started 13._~—sCA.«. Along with other managers, yes.
14 working at Kahoots in December of 2015 and you [14  Q. What type of interview process did you
15 were the general manager -- 15 have for employees?
16 =A. 2005. 16 ~=A. Pretty much, we would talk about their
17. = Q. 2005. I wrote that down and I said it 17 history, their work experience, where they're
18 wrong, so thank you for correcting me. 18 from, what's going on in their life, so I could
19 A. Okay. 19 get a pretty good feel of what type of person
20 Q. You were the general manager the whole 20 they were.
21 time; is that correct? 21 Q. What was the interview process like for
22 =A. Yep. 22 dancers?
23. ~=Q. What did you do to get your job? 23. ~=~A. The same.
24 ~=A. Linterviewed with Joe Sullo. I was 24 ~=Q. Did they ever have to audition in order
Page 71 Page 73
1 living at the time in the Boston area working 1 to get a time slot?
2 out there. He was -- Joe was building a club in 2 A. I very rarely did auditions, very
3 New York, a brand-new nightclub in Manhattan. [| 3 rarely. I mean, I could tell by looking at
4 interviewed for that position and I was hired 4 somebody if they were attractive. But what was
5 for that position. But he was not happy with 5 important to me was their personality and if
6 the general manager that he had here in Columbus | 6 they looked good, if they looked bright, if they
7 and wanted to know if I would prefer to come to 7 weren't coming in looking strung out from
8 Columbus. That was fine for me. I really 8 drinking, dressed properly, looked healthy.
9 wasn't looking forward to moving to New York 9 Through that process, I could pick out fresh --
10 City at my age. Maybe if I was younger it would |10 a lot of times where they worked, if they worked
11 have been a lot of fun, but it's a lot of work, 11 before, if they didn't work before, if this is
12 and I prefer smaller clubs and smaller venues. 12 the first time they're walking into the club,
13 We flew out here, I saw the club, and we madea /|13 why they want this type of job, are they going
14 deal and I came to work. 14 to school, do they need to pay tuition, do they
15 Q. Did you ever start working at that club 15 have kids. It was getting to know somebody, and
16 in New York or no? 16 I wanted them to get to know me, as well.
17.__—~A. No. It was never even -- no. 17. ~—_Q. _You indicated you were a salaried
18  Q. Did you know Joe Sullo before you 18 employee?
19 interviewed for that job in New York? 19 ~A.w Yes.
20 A. No. 20 Q. Who were you paid by, the company or the
21 QQ. How did you get to applying for that job 21 dancers?
22 in New York? 22. ~=A. The company.
23. +A. He knew a man that I worked for for a 23. ~=Q. Were you paid in cash or check?
24 number of years in Rhode Island. They were very | 24 A. Check.

 

 

PRI Court Reporting, LLC www.prichio.com
614.460.5000 or 800.229.0675
Case: 2:20-cv-00101-SDM-KAJ Doc #: 68 Filed: 07/23/21 Page: 20 of 46 PAGEID #: 820

Joseph Vaillancourt

 

 

 

 

11/13/2020
Page 74 Page 76

1 Q. How frequently were you paid? 1 dancers to security people, so no, they didn't

2 <A. Once a week. 2 get any tip-out.

3 ~~ Q. I'm sure your compensation likely 3. Q. Okay. Was security paid by Kahoots?

4 changed over the course of 14 years, but do you 4 A. Yes.

5 recall what you were paid at the end of your 5 Q. Were the servers paid by Kahoots?

6 time there? 6 A. Yes.

7 A. The same amount of money from day one. | 7 QQ. And the bartender?

8 I never got a pay raise. 8 A. Yes.

9 Q. Okay. What was that amount? 9  Q. And the hostess?
10. ~=A. I never got a pay raise, I never asked 10.—sOA.. Yes.
11 for one. I was happy with what I was making. 11 Q. Were all of those people paid by cash or
12 Q. What was your salary? 12 check?

13 A. $1,500 a week. 13 A. All check.

14 = Q. Thank you. Can you tell me all of the 14 = Q. Were they paid weekly --

15 different positions of people that worked at 15 A. Yes.

16 Kahoots, whether they were employees or 16 = Q. _~-- as well?

17 independent contractors? 17__~*OA.«Y Yes, through a payroll company.

18 A. What do you mean? 18 Q. Did Kahoots pay the dancers at all?

19 Q. Like, I know there's dancers and servers 19 A. No.
20 and hostesses and bartenders and managers. 20 QQ. Was the club paid by the dancers?
21 There might be other positions that I'm unaware 21 +A. They paid a rental fee, house fee.

22 of. So if you could, give me all the different 22 QQ. Do you know what that rental fee was?

23 types of positions in the club. 23. —OA« :~It was based on shift time and the time
24 ~~. Other than there's a guy that works in 24 of arrival. So it would range anywhere from,

Page 75 Page 77

1 the bathroom, He doesn't work for me. It's a 1 like, $10 to $30.

2 gentlemen's club, we have a guy that works in 2  Q. Did they have to pay Kahoots if they did

3 the bathroom that hands out soap and colognes 3 any private dances?

4 and gum and candies. Other than that, you have 4 A. The club collected -- they didn't pay,

5 servers, bartenders, hostesses, kitchen staff. 5 the club collected money for the use of that

6 So you had cooks, security people, you had DJs, 6 space. Do you follow me?

7 you had a house mom, and you had dancers, and we| 7 Q. I'm going to ask a follow-up question,

8 had a promotional person from time to time. 8 because I don't.

9 QQ. Okay. Were the -- I'm going to try to 9 A. Okay.

10 get this right. The DJ and the house mom, were 10 = Q. Did the patrons pay the club and then

11. they paid by the company or were they paid by 11. the club paid out the dancers, or did the

12. the dancers? 12 patrons pay the dancers and then the dancers

13. A. They were paid by the dancers. 13. paid the club?

14 = Q. Do you know how much they were paid? 14 «A. Ejither/or. The dance was $30. So if

15 A. No. There's a minimum tip-out, but that 15 the customer gave the $30 to the floor security
16 was up to the dancers. 16 person in that area, he would pay the club $10,
17 Q. Okay. 17 because the club is renting that space for $10
18 =A. If they didn't have money, then they 18 per dance. The dancer collects $20 per dance.
19 worked that out with the house mom and DJ. I 19 Ifthe customer gives the money to the dancer,
20 didn't get involved -- managers didn't get 20 she gives the $10 to the floorman for the club,
21 involved with their tip-outs. 21 and she keeps her $20.

22 = Q. Okay. Did security get tipped by the 22 Q. Thank you for that explanation.

23 dancers? 23. =A. Yeah.

24 ~—~A. There was no mandatory tip-out for 24 Q. From my understanding, there's, like, a

 

 

PRI Court Reporting, LLC + www.priohio.com
614.460.5000 or 800.229.0675
Case: 2:20-cv-00101-SDM-KAJ Doc #: 68 Filed: 07/23/21 Page: 21 of 46 PAGEID #: 821

Joseph Vaillancourt

 

 

 

 

11/13/2020
Page 78 Page 80

1 VIP or a champagne room; is that correct? 1 Q. You indicated that you also used to be,

2  #=A. Correct. 2 Ithink, a V.P. of BACE; is that correct?

3. Q. Do you recall the price that that was? 3. A. Yes.

4 A. I believe it was $250 a half hour. 4  Q. At that time, was Greg Flag also working
5 Q. How much of that $250 went to the club 5 with BACE at the same time?

6 and how much went to the dancer? 6 A. Not in the beginning when I was there,
7 A. $150 to the dancer and $100 to the club. 7 but most of the time he was there, yeah.

8  Q. Okay. Did you or anyone else at Kahoots 8  Q. Okay. Would you say that you have a

9 give dancers receipts at the end of the night 9 good relationship with him?
10 indicating how much they paid the club for that 10 =A. Yep, I think.
11 night? il Q. Did you meet with him on property?
12 A. The only thing they paid the club for 12. ~ A. Just on property.
13. was their house fee. 13. Q. Based on the timeline -- I think I know
14. Q. I mean the rental fee and then also any 14 this answer, but I want to hear it from you --
15 time they had a dance. Correct? 15 were you involved in the decision to sell the
16 =A. That's not their money. The $250, out 16 location?
17 of that the only money that was theirs was the 17 A. No.
18 $150. The $100 isn't theirs, it's the 18  Q. I want to start talking about Jeremy
19 nightclub's. So they weren't paying the club 19 Sokol.
20 the money. 20 A. Beautiful.
21 Q. Did you give the dancers a receipt for 21 Q. Did you ever witness him committing a
22 their house fees? 22 crime?
23.—SOA. No. 23.—OA. Yes.
24 = Q. Youand Chris talked about Greg Flag. 24 Q. What crime did you personally witness

Page 79 Page 81

1 I'm going to ask some more questions about him. 1 him commit?

2 What exactly is BACE? 2 A. Taking a bet. He took a bet from

3 A. BACK isa state-wide organization that 3 somebody. He was taking bets and putting them
4 belongs to a national organization called ACE. 4 through a bookie.

5 It's just a representation of the adult 5 Q. When did this occur?

6 nightclub industry and it covers everything from 6 A. I don't remember.

7 friends to software to managing to Facebooks to | 7 Q. Did you write it down anywhere?

8 allsorts of things. So everything that has to 8 A. I don't believe so, no. I confronted

9 do with adult nightclubs and the day-to-day 9 him.

10 operation comes under BACE. It's also -- they | 10 Q. Did you report it to the Columbus Police
11 also have representation that oversees certain 11 Department?

12 state laws, depending on what's going on, and 12 A. No,I did not. He worked for the

13 keeping the club owners updated as to trends 13 Columbus Police Department.

14 that are happening nationally. 14. Q. -Youstill didn't report it, did you?

15 Q. Okay. They are not an actual arm of the 15 A. No, I didn't.

16 State of Ohio; is that correct? 16 Q. You indicated he was forging credit card
17. =A. No. I don't think they're actually 17 slips. Did you report that to the Columbus

18 functioning right now. For many years -- it's 18 Police Department?

19 the Buckeye Association of Club Owners, 19 A. It was under investigation while I was
20 something like that is what that is. 20 there, so I reported it to Detective Rosser.
21 Q. Okay. Did Kahoots ever pay Greg Flag 21 Q. But that wasn't at the time that you

22 for anything? 22 found out about it?

23 ~=A. Weused to buy some of the pasty tape 23. ~=A« «It was right about the same time.

24 from him, and we advertised in his magazine. 24 =Q. Okay. So --

 

 

PRI Court Reporting, LLC www.priohio.com
614.460.5000 or 800.229.0675

 
Case: 2:20-cv-00101-SDM-KAJ Doc #: 68 Filed: 07/23/21 Page: 22 of 46 PAGEID #: 822

Joseph Vaillancourt

 

 

 

 

 

11/13/2020
Page 82 Page 84
1 A. It was a few days. 1 And Jeremy, from my understanding, even on TV,
2  Q. Okay. If you could let me finish my 2 he even testified that he was working both
3 question -- 3 sides. So we weren't aware of that. We thought
4 A. I'm sorry. 4 he was an employee.
5 Q. ~ before answering, it would make it 5 Q. You indicated he made up false
6 much cleaner for the court reporter. I'm sure 6 statements. Do you know these things to be
7 she would really appreciate it. 7 false or do you believe them to be false?
8 Did Mr. Sokol have access to the machine 8 A. Anything that came out of his mouth was
9 to run credit card slips? 9 false. I guess I don't know how to answer your
10. =A. Yes. 10 question. I didn't have a lot of conversations
11 Q. What was his position at the time of the 11 with Jeremy after-the-fact. I never saw him
12 alleged forging of credit card slips? 12 after that.
13. +A. He was what they calla VIP host. He 13 Q. Okay.
14 ran and oversaw the rooms in the champagne area,|14_ =A. But while I was gone, I know that he was
15. the VIP area, those rooms. 15 saying and doing things that weren't true, very
16 Q. In that position, did he have, like, his 16 disruptive. I don't care what these guys say
17 own credit card machine back there? 17 about me, I know who I am. It didn't matter to
18 A. It was a mobile, personal, like a 18 me what he wanted to say. It's all bullshit —
19 hand-held credit card machine, yes. 19 excuse me. So I think he was not a type of guy
20 = Q. Did they have a credit card machine like 20 that was trustworthy by any means.
21 that by wherever the private dancing booths 21 =Q. You don't like him, do you?
22 were, too? 22 A. Not at all.
23. «A. No. 23 Q. When you observed him take a bet, you
24 QQ. So ifsomebody wanted to pay for a 24 indicated that you just had a conversation with
Page 83 Page 85
1 private dance using a credit card, how would 1 him; is that correct?
2 they go about doing that? 2 A. It was kind of a casual thing. I saw
3. A. They would have to buy -- they would 3 him talking to somebody about a football game
4 have to go to the bar and buy what they call 4 and the guy was saying something about putting
5 Kahoots cash. 5 money on something, and I saw it. I went up and
6 Q. Okay. Did they get paid -- did they get 6 questioned, what are you doing? He said, I try
7 actual cash from the bartender, like say they 7 to make a little bit of money on the side. I
8 put -- 8 said, don't do that in here, and that was the
9 A. No. Kahoots cash was not actual cash. 9 end of the conversation. I said, if I see you
10 It came in denominations of tens and 20s, and 10 do it again, you're going to be gone.
11 they would use that for tipping. i He was known to be a gambler, was a big
12 = Q. So kind of like Monopoly money, but for 12 guy at the casino. He thought he was a big
13 Kahoots? 13 deal, you know, he would run around and thought
14. A. Yes. 14 he was a crazy guy, big money guy, you know, he
15 = Q. Thank you. 15 had all these ins and outs. As I said earlier
16 You called Sokol a rat. Can you explain 16 in my testimony, biggest mistake I made was
17 why you called him that? 17 bringing that guy into the nightclub.
18 A. Because he presented himself as an 18 Q. Now we're going to talk a little bit
19 employee, but at the time when he came backin | 19 about Rosser. Did you ever report Rosser to the
20 he made up false statements about people to come | 20 Columbus Police Department, either to his
21 in. And I don't know what his association was 21 supervisor or internal affairs?
22 with Detective Rosser but, you know, whereI'm |22 A. I believe Joe Sullo did. Internal
23 from, that's -- you're a rat. Like you come in 23 affairs never contacted me.
24 and you want to work both sides of the fence. 24 QQ. So you never contacted internal affairs

 

PRI Court Reporting, LLC
614.460.5000 or 800.229.0675

www.prichio.com

 
Case: 2:20-cv-00101-SDM-KAJ Doc #: 68 Filed: 07/23/21 Page: 23 of 46 PAGEID #: 823

Joseph Vaillancourt

 

 

 

 

 

11/13/2020
Page 86 Page 88
1 or Rosser's supervisor personally? 1 month, is your testimony that they never
2 A. Idon'tremember. I don't remember. I 2 informed you of that?
3 may have called and no one ever returned my 3. A. I wasn't aware of that.
4 call. 4  Q. Okay. And would you agree that as the
5 Q. You indicated someone who worked with 5 general manager it is your responsibility to
6 you was with Lancaster during what you called 6 ensure that employees and patrons are following
7 the NAG investigation. Do you recall that? 7 the law?
8 A. Yes. 8 A. It's my responsibility.
9  Q. Do you remember who the assistant was 9  Q. Would you agree that as a general
10 that was with Lancaster? 10 manager it is your responsibility to ensure that
11 A. Yes. 11 the dancers are following the law?
12. QQ. Who was it? 12. ~A, It's my responsibility.
13._—CA«W «=It was Travis Brett. 13. Q. You earlier also indicated that it's
14 =Q. You were talking about a logbook in 14 hard to catch all criminal acts; is that
15 which you would take notes of any criminal 15 correct?
16 activity that you observed. Do you recall that 16 =A. It's hard to see everything, yeah. It's
17 conversation with Chris? 17 hard to see if somebody has a pasty on. You
18 A. Yeah. It was a logbook that recorded 18 know, it's hard to see everything that's going
19 many things. But if it was something that we 19 on all the time.
20 saw, it would be recorded in that logbook. 20 QQ. Lunderstand. Part of the allure of the
21 Q. You indicated that every time you saw 21 private room is that you're kind of private, in
22 criminal activity you put it in that logbook. 22 that not everybody can see everything; is that
23 ~=OA«w« A didn't see a Jot of criminal activity. 23 correct?
24 = =Q. Okay. 24 ~=OA,« «It's a private room, yeah.
Page 87 Page 89
1 A. I can't even say that I have anything in 1 Q. Do you know how often the booths were
2 there other about the Jeremy Sokol thing, to be 2 cleaned?
3 honest with you. 3. A. Wehave a cleaning person come in every
4 QQ. Ifsomeone else would testify that you 4 night.
5 would leave paper notes to communicate various 5 Q. Okay. Do you think they would clean out
6 criminal activities that happened, would that be 6 enough to get all the used condoms out of the
7 alie? 7 private booths?
8 A. That I would leave what, paper notes? 8 A. Inever found those in there.
9 Q. Anote, like a piece of paper with a 9  Q. Ifacleaning crew member observed used
10 note on it, not necessarily in a logbook but a 10 condoms, would they be -- should they have
11 loose sheet of paper. 11 reported that to you?
12. A. I don't write notes. I don't write 12 =A. Yes.
13 notes to leave them for anybody. I don't write 13. Q. Did they ever report it to you?
14 notes, so I wouldn't do that. 14 A. No, and neither did the security person
15 Q. Is it your testimony that no other 15 who cleans the room themselves at the end of the
16 manager told you when criminal activity was 16 night. They go in, take out empty glasses, make
17 happening at the club? 17 sure everything is out of there. If there was
18 A. There wasn't any criminal activity that 18 ever any knowledge of that, they would see that.
19 Iwas aware of and that I canremember, other |19 QQ. Soif there were photos of a booth with
20 than the citations that came out. 20 used condoms in it, you don't know anything
21 Q. So if someone else testified that there 21 about that?
22 was criminal activity to the point where they 22 ~A«j I saw that photo.
23 had to remove someone, an employee oradancer, |23  Q. Okay. Would you say -- I mean, it was a
24 from the club at least a couple of times a 24 used -- there were used condoms in those photos.

 

PRI Court Reporting, LLC
614.460.5000 or 800.229.0675

www. prichio.com

 
Case: 2:20-cv-00101-SDM-KAJ Doc #: 68 Filed: 07/23/21 Page: 24 of 46 PAGEID #: 824

Joseph Vaillancourt

 

 

 

 

11/13/2020
Page 90 Page 92
1 Correct? 1 2012, something like that.
2 A. One photo. 2  Q, Did you ever live together?
3 Q. Okay. So you saw one photo with a used 3. A. Yes.
4 condom in it? 4  Q. When did you stop living together?
5 A. From what I understand, and I don't do 5 A. She still has a room and keeps her stuff
6 Facebook, but it was posted on somebody's 6 at my place. I would say I moved out to Arizona
7 Facebook. It was never brought to me, and it 7 for a while for a job out there and she stayed
8 was after I had left the club. 8 here, Her mom came here eventually, and I ended
9 If you want my honest opinion, I think 9 up sponsoring her mom so she could get a green
10 something like that, it was a dance booth, it 10 card, be with her mom. We're kind of like
11 wasn't a private area, I think that's a very, 11 family.
12 very difficult thing to do. It was quite a pile 12 Q. What country is she from?
13 of them. To me it looked almost like a staged 13. A. She's from Russia.
14 situation. Where they were, you would haveto |14  Q. Did you ever consummate the marriage?
15 pull the bench out, which is a very difficult 15 =A. No.
16 thing to do, they're nailed in. You would have 16 Q. When did she get her green card?
17 to take the bench and pullit out. They were 17 __—~*A« : Three years after she was here, I
18 thrown behind the bench, if that's the same 18 believe. She had a green card -- I forget the
19 photo we're talking about. 19 system. She became a citizen, she had the green
20 I haven't seen the photo that you're 20 card, we went through the citizenship process
21 talking about. Where it was, it wasn't under a {21 and all that stuff.
22 couch or chair, it was behind a solid dance 22 Q. Do you remember when she became a
23 booth behind a wall, and the whole booth would | 23 citizen?
24 have to be pulled out. I question it. I didn't 24 ~~ +A. Three years from the date that I met
Page 91 Page 93
1 see any of that going on. We didn't sell 1 her. We were pretty much on track with the
2 condoms in the nightclub. We didn't allow any 2 system.
3 of that. 3 Q. I'm not sure when you met her.
4 QQ. You indicated that there was a bathroom 4 A. Wehad an attorney, we had an
5 attendant. 5 immigration attorney and so forth. It was a
6 A. Yes. 6 very proud day. I was very proud of her, that
7 Q. The bathroom attendant, was he an 7 she became a citizen. I don't want it to be
8 employee? 8 misinterpreted. She's a good person. She came
9 A. No. 9 into my life, and sometimes people are put into
10 Q. Was he an independent contractor? 10 your life and you just realize they're there for
11 A. Yes. 11 areason. I wanted to do something nice for
12  Q. Okay. Did you ever ensure that he was 12 somebody.
13 not selling condoms? 13 She just struck me as being a nice, nice
14 sOA. Yes. 14 person and, you know, she was a dancer, she
15 Q. Okay. I believe earlier you stated that 15 danced for a little bit. But she was
16 you were still married to Alisa. 16 struggling, you know, and she loves this country
17. ~—=~-A. We don't live together any longer. 17 and wanted to get her mom here. She had no dad.
18 We're still married, but she's kind of moved on |18 So I said, look, I don't want to be married,
19 and has her own life. But we're still friends, 19 either, but it would be great, I have a big
20 good friends. 20 place. She has her own room, her own stuff, she
21 Q. When did you get married? 21 dated guys.
22 ~~ A. September of, I believe it was -- we got 22 You know, and I didn't marry her just
23 married at city hall. So it was September 23 to -- I told her I wouldn't do it if I didn't
24 29th -- we've been married nine years -- 2011, 24 love her or care about her. I didn't have a

 

 

PRI Court Reporting, LLC
614.460.5000 or 800.229.0675

www.priohio.com

 
Case: 2:20-cv-00101-SDM-KAJ Doc #: 68 Filed: 07/23/21 Page: 25 of 46 PAGEID #: 825

Joseph Vaillancourt
11/13/2020

 

wera nan st WN

NNNN YN Re Re eR ee Re
BwONeE SOMA AMR WYNNE CO

Page 94
daughter. We had a very unique relationship

that I don't expect many people to understand,
but she means a lot to me.
Q. How old is she?
A. She's 30 now.
Q. Did you charge her or her mother to
sponsor them?
A. No. I paid for everything.
MS. NOBLE: One moment, please.
(Pause in proceedings.)
THE WITNESS: When you're ready, let me
know.
MS. NOBLE: I'm ready.
THE WITNESS: The other day -- not that
this has anything to do with anything, but I
kind of want to show you a little something.
The other day, one of the house moms
that used to work with me, we keep in touch,
she's remarried, has a couple kids, and they're
Buckeye fans all that stuff. We keep in touch.
I recently just had an operation, and she's an
RN. So she would check on me because I live
alone and she said, how you doing and stuff.
And I said, good. She said, I didn't want to

Oey nam BWN

ji
oS

11
12
13
14
15
16
17
18
19
20
21
22
23
24

Page 96
about that. The other day she got her passport,

she went out and voted, even though we're on
different sides of the political spectrum, but
she voted, and she loves this country. She's a
very good person to me. She cares about me.
She looks after me. And for someone like that
to be disrespectful or throw me into, you know,
some sort of, you know, stereotype of
individual, that's not me.

I've done this business, because that's
where I feel I should be. And like I said, I
have done lots of things for lots of people. A
lot of these girls, I've seen them go through
college and get married, have kids. I have
stuff on my phone, they're sending me pictures
of their kids and their husband, they're happy
to have had the experience. I ran a good
nightclub.

So was there criminal activity? I'm
sure somebody didn't have a pasty on from time
to time. Over the years I was there, you try to
screen out the best that you can do, and I was
on point with that. I watched everything that
went on in that nightclub. I didn't allow just

 

pnd fam
mB SewraAan a wne

NNNNN SS ee ee ee
BOWONFR SO’ MTA MR WN

 

Page 95
tell you this, but before you had your operation

Jeremy Sokol hit her up on Instagram and said,
hey, I hear Joe Vaillancourt died from COVID.
If his wife is looking for a shoulder to cry on,
let her know I'm available. It's a pretty sick
thing, and that just happened the other day.
So I'm hearing a lot about this guy, and
I don't like it. I'm a 70-year-old man. For
him to make comments like that and be
disrespectful to, not only me, but to Alisa, and
contacting people that used to work for me, I
think, just kind of says the type of character
that this guy is. So, you know, that's that.
Probably the best thing that I did out of all
this time at Kahoots, and as J said, I have
known many, many people, I have done a lot of
things for a lot of people, I'm not going to
toss out names, I know what I have done.

I don't care about Rosser. I don't care
about Lancaster. They'll get what's due them.
But one of the nicest things I probably did in
my entire life was to help this girl become a
citizen and bring her mom here. When I'm on my
way out I can look book and say, I feel good

 

CAH WNHY =

Re Pr Peo
mp WN rR ©

16
17
18
19
20
21
22
23
24

Page 97
anything to go on.
MS. NOBLE: I appreciate you stating all
of that.
[have no further questions. I'm sure
that the plaintiffs' attorney has some questions
for you.
MR. GOLDSTEIN: Yes, I do, Andria.
Thank you.
EXAMINATION
BY MR. GOLDSTEIN:
Q. This is David Goldstein and Bart Keyes.
We represent the plaintiffs, and we're in a
conference room just a little bit over. I have
a couple questions. I want to try and be brief
so we can get you out of here. Okay?
A. Yep.
Q. Bart is going to turn the video so you
can see my ugly mug.
A. There you go.
Q. It's not a pretty sight. I want to
clear up some things you said during your
direct -- not direct, during some of the
questioning. I think there's some dates.
You talked about that you left Kahoots

 

 

PRI Court Reporting, LLC
614.460.5000 or 800.229.0675

www.priohio.com
Case: 2:20-cv-00101-SDM-KAJ Doc #: 68 Filed:

07/23/21 Page: 26 of 46 PAGEID #: 826

Joseph Vaillancourt

 

 

 

 

11/13/2020
Page 98 Page 100
1 or were terminated November 19th, 2018. If the 1 received a citation that you talked about
2 records show that it was 2017, would you have 2 earlier. Do you remember that?
3 any reason to dispute that? 3. A. Yes.
4 A. No. It all kind of mumbles, jumbles, 4  Q. On the citation, there were some
5 I'm losing it. 5 questions, Chris asked the date of that
6  Q. Inregard to terminating Jeremy Sokol 6 citation -- the date of the offense was October
7 you indicated you were the individual that did 7 28th, 2017. Okay?
8 that. Correct? 8 A. Yes.
9 A. Yes. 9 = Q. My question to you, then, is, do you
10 Q. You mentioned you thought it was in 10 remember, was that NAG inspection before the
11 September or October of 2018. Again, if the 11 date of that offense or after the date of that
12 records show that would have been 2017 -- 12. offense, if you know?
13. ~A. Yeah. I go with that. I had the wrong 13. -— A. :~ T would have to say it was -- the NAG
14 year, I guess. 14 investigation was before.
15 = Q. Okay. 15 Q. So you got -- based upon your testimony,
16 ~=— A. :« [kind of get confused with when he was 16 you received this citation after you had already
17 fired and then they brought him back. 17 fired Jeremy Sokol. Correct?
18  Q. Okay. I understand that but when they 18 A. Yes.
19 brought Jeremy Sokol back, you were no longer 19 Q. And after you had advised Detective
20 working at Kahoots. Correct? 20 Rosser that you fired Jeremy Sokol?
21. A. No. 21 =A. Yes.
22 Q. I'm correct in that statement? 22 Q. I want to ask, besides receiving this
23.~=OA«Y« I'msorry. Yes, you're correct. 23 citation, have you ever been charged with any
24 Q. You talked about the day that, I believe 24 other violations in, basically, the adult
Page 99 Page 101
1 it was the NAG inspection, and you spoke with 1 entertainment field?
2 Detective Rosser. Correct? 2 4A. No.
3. A. Correct. 3. Q. I didn't hear the question, so I'll ask,
4 QQ. Obviously, at that point in time, you 4 have you ever been convicted of, pled guilty to
5 were still working at Kahoots. Correct? 5 or entered a no-contest plea to a felony?
6 =A. Yes. 6 A. No.
7 Q. At that point in time, you had already 7 Q. Have you ever been charged with a
8 fired Jeremy Sokol. Correct? 8 felony?
9 A, Yes. 9 A. No.
10 QQ. That's when you gave Detective Rosser 10  Q. Have you ever pled guilty to, entered a
11 the handwritten note that I believe -- 11 no-contest plea or been convicted of a
12. ~A.« Yes. 12 misdemeanor, other than simple traffic offenses,
13 Q.:-_Let me just finish my question. 13 and other than the one that Detective Rosser
14 A. Oh. 14 charged against you that was ultimately
15 Q. I believe that's when you gave Detective 15 dismissed?
16 Rosser a handwritten note marked as Defendant's (16 A. No.
17 5 under tab 5; is that correct? 17. _—Q. So this is the first time you have ever
18 A. Yeah. 18 been charged with a crime, when Detective Rosser
19 Q. Do you remember when that NAG 19 did this to you, other than a speeding ticket?
20 inspection, I'll call it, occurred? 20 +A. There were two other times when I first
21 +A. [remember everything very vividly about |21 moved here when Senate Bill 16 first went into
22 it except the date. 22 effect, they charged me with this Senate Bill
23. =Q. Okay. Let me ask you a question. You 23 16, but then they dismissed it.
24 received -- we talked about it a little bit, you 24 Q. Okay. When you say when you "first

 

 

PRI Court Reporting, LLC
614.460.5000 or 800.229.0675

www.priohio.com

 
Case: 2:20-cv-00101-SDM-KAJ Doc #: 68 Filed:

07/23/21 Page: 27 of 46 PAGEID #: 827

Joseph Vaillancourt

 

 

 

 

11/13/2020
Page 102 Page 104
1 moved here," what year was that? 1 A. The definition of criminal activity is
2 A. Whenever Senate Bill 16 went into 2 what?
3 effect, the first year, I think it was 2008 3 Q. Sure. Have you sold any drugs?
4 maybe, when it went into effect. 4 A. No.
5 Q. So from 2008 until 2017, you have never 5 _Q. Have you encouraged anyone to sell any
6 been charged with anything related in the adult 6 drugs?
7 entertainment business until Rosser charged you; 7 A. No.
8 is that correct? 8  Q. Have you known about people selling
9 A. Correct. 9 drugs in the club and just basically turned a
10  Q. Just to clear something up, did you 10 blind eye to that?
11 receive that charge -- did Rosser hand it to 11 =A. Never.
12 you, or did you get it in the mail? 12  Q. The same questions with prostitution,
13.—sA«, _ I got it in the mail. 13. anything that you have either been involved in
14 Q. Was that already after you had been 14 prostitution at the club or knew prostitution
15 terminated or before? 15 was going on at the club and turned a blind eye
16 ~~ A. From what I understand -- 16 to that?
17. —Q. I'm just asking what you know. Tell me 17. A. Never.
18 what you remember. 18  Q. Did you ever receive any warning from
19 A. It was after, I believe, or within a 19 any Columbus police officer prior to receiving
20 couple days after. I already knew I was being 20 the citation from Detective Rosser that you
21 let go. 21 needed to clean up your behavior as it related
22 Q. Okay. You talked a little bit about 22 to your employment with the club?
23 being terminated, then you said you were let go, 23. ~=~A. Never. Can I make a statement?
24 it was an agreement. You said you were able to 24  Q. Hold on. Let me just ask the questions
Page 103 Page 105
1 collect, you were able to collect unemployment. 1 so we can move some things along. I
2 Correct? 2 understand -- we're trying to get facts about
3. ~A«w Correct. 3 this case, ] understand you want to talk about
4 _Q. Kahoots or Icon Entertainment didn't 4 your personal thing.
5 dispute the unemployment that you were 5 A. Justa definition.
6 collecting, Correct? 6  Q. Inregard to your dismissal, did you
7 A. They did not. 7 file any type of federal lawsuit?
8 Q. And Joe Sullo told you the only reason 8 A. Yes.
9 he was firing you was because of Detective 9  Q. Okay. Who did you file that against?
10 Rosser's statements to him; is that correct? 10 A. The City and Detectives Rosser and
11 A. Correct. 11 Lancaster.
12 Q. The note that we talked about, which is, 12 = Q. Is that a result of you believe that
13. again, for the record, Exhibit 5, the one you 13 they forced you out of the business?
14 gave to Rosser, did he take that note with him? 14. A. Yes.
15 A, Yes. 15 Q. Did you settle that case?
16 Q. We have had a lot of documents in this 16 =A. Yes.
17 case, and I'm going to ask you some questions. 17. Q. Do you know how much you settled that
18 Detective Rosser has made representations in 18 for?
19 some of the documents that we have seen that you |19 A. DoI have to discuss that? I'm not sure
20 may have engaged in criminal activity at the 20 if I can legally discuss that.
21 club. 21 = Q. It's not confidential. I can tell you
22 Have you ever engaged in any type of 22 that, because the City has to get it approved by
23 criminal activity while an employee of Kahoots 23 city council. So it's made public.
24 or Icon Entertainment? 24 ~=A. $20,000.

 

 

PRI Court Reporting, LLC www.priohio.com
614.460.5000 or 800.229.0675

 
Case: 2:20-cv-00101-SDM-KAJ Doc #: 68 Filed: 07/23/21 Page: 28 of 46 PAGEID #: 828

Joseph Vaillancourt

 

 

 

 

 

11/13/2020
Page 106 Page 108
1 Q. Did you give an interview to the FBI? 1 EXAMINATION
2 A. Yes. 2 BY MR. GREEN:
3 Q. Do you have any recordings of any 3. Q. Did you ever have any conversations with
4 conversations that you had with Jeremy Sokol at 4 Joe Sullo about Rosser and/or Lancaster?
5 any time? 5 A. Yes,
6 A. No. 6  Q. What were those conversations?
7  Q. Do youhave any recordings that you made 7 A. Pretty much that Joe was not
8 of the one time that you spoke with Detective 8 understanding why Rosser was doing what he was
9 Rosser? 9 doing and that he felt threatened by Detective
10 =A. No. 10 Rosser.
il Q. Do you know Chris Jobin? 11 Q. And those were conversations that you
12 A. Yes. 12 had directly with Mr. Sullo?
13. Q. How do you know Chris? 13. A. Yes.
14. + A. He worked for me. 14 Q. Were those in person or over the
15 _Q. What would you consider of his work -- 15 telephone?
16. strike that. 16 =A. «~Pretty much over the phone.
17 How would you characterize his work for 17. _Q. Do you know about how many times you
18 you when he was employed at Icon? 18 talked to Mr. Sullo about Mr. Rosser?
19 <A. Mediocre. 19 A. [had one other conversation with Joe.
20 ~=Q. Did you terminate him? 20 So maybe, I don't know, maybe three, four times,
21. ~=A.« It was a mutual agreement. Yes. 21 maybe, around there, not many.
22  Q. What was the basis of your termination 22 QQ. Was the nature of those conversations
23 ofhim? 23 the same as you just described?
24 A. He just was -- I think it was just time 24 ~~ A. Sometimes he was just checking on me to
Page 107 Page 109
1 for him to move on. I wasn't happy with his 1 see how I was doing and how I was getting along.
2 work, and he wasn't happy, probably, in what he | 2 He was trying to, you know, see what he could do
3 was doing, so it was time for him to move on. 3 to clear up this mess and move forward. We had
4 QQ. Did Detective Rosser or anyone at CPD 4 talked about, you know, helping the girls out,
5 ask you to give written statements about when 5 defending some of the girls that got these
6 they came in and did the NAG investigation, did 6 citations, you know. He wanted to help them out
7 they ever ask you to write anything about your 7 and get legal representation for them. They
8 observations of the club or any wrongdoing going 8 were nervous and afraid about stuff.
9 on in the club? 9 And we did have a conversation about --
10 =A, No. 10 and one of the things I wanted to say to
11 Q. Did they ever interview you? 11 Mr. Goldstein, as well, was the definition of
12. +A. They just asked me for my ID. 12 criminality. This was being used to Mr. Sullo
13 Q. So they didn't even ask you questions? 13 in the beginning that I was allowing criminal
14 A. No. 14 activity. Well, the definition of the criminal
15 MR. GOLDSTEIN: Just give me one moment. | 15 activity was allowing someone to dance without a
16 (Pause in proceedings.) 16 pasty, not that I was allowing prostitution or
17 MR. GOLDSTEIN: Sir, I don't have any 17 drugs. There was never any of that found at
18 additional questions. Chris or Andria may have 18 all. The club had been investigated several
19 follow-up questions, but thank you. 19 times over the years, and they never found any
20 THE WITNESS: Yep. 20 of that.
21 MR. GREEN: Mr. Vaillancourt, this is 21 Joe was concerned about that. I said
22 Chris Green again. I just have a couple 22 that there wasn't anything going on. And he
23 follow-up questions for you, and that may be 23 said at that point that Joe was confident that
24 just one. 24 the club was being run properly, that

 

PRI Court Reporting, LLC
614.460.5000 or 800.229.0675

www.priohio.com

 
Case: 2:20-cv-00101-SDM-KAJ Doc #: 68 Filed: 07/23/21 Page: 29 of 46 PAGEID #: 829

Joseph Vaillancourt

 

 

 

 

11/13/2020
Page 110 Page 112
1 Mr. Rosser -- and this is what Joe told me -- 1 BY MR. GREEN:
2 said that he was going to cite me for criminal 2  Q. So you would agree it was taking place
3 activity, give me a citation, and that I would 3 but you just didn't see it. Correct?
4 not be able to work in his nightclub or anywhere | 4 A. The only ones -- the only person that
5 in the city. Joe Sullo called me and told me 5 ever cited any of the dancers was Detective
6 what was going to happen and said, this guy 6 Rosser. So I question whether or not -- really,
7 basically black-balled you from ever working 7 what was going on.
8 again. 8  Q. So OIU was never at the club citing
9 As far as I know, I said to Joe, I don't 9 dancers?
10 know of anything, I haven't gone to court yet,I /10 A. Not on my shift, that I know of.
11 haven't gotten the citation. When IJ got the il Q. Is there --
12 citation, it was based on a dancer that Rosser 12 +A. That rule is not Senate Bill 16, either.
13 did a private dance with and supposedly took her | 13 That's a liquor law. So it's a different
14 pasties off. I don't know that for a fact. No 14 interpretation.
15 one reported it to me. That's what was said. 15 Q. Is there anything else that we haven't
16 That was the citation, that was my 16 talked about today that you think we should hear
17 criminality. The point I wanted to make is, my | 17 about or know about?
18 criminal activity was allowing a girl to dance 18 A. What was the relationship between
19 without a pasty on, and I didn't see it 19 Detective Rosser and Jeremy Sokol?
20 happening. That was the citation that put me 20 Q. Are you asking me or is that --
21 out of business. I guess the other girls, as 21. ~=A. Yeah, I'm asking you.
22 well, who got citations, they were -- 22 Q. I can't answer that, I'm sorry.
23 supposedly, Rosser was not going to allowthem |23 A. I think the credibility about me is
24 to work in any other nightclub. So he was 24 questioning those types of individuals that, you
Page 114 Page 113
1 creating some laws here that really weren't on 1 know, obviously are under investigation. As far
2 the books. 2 as I know, when I was defending myself, I saw
3 That was something that Joe and I talked 3 discovery from my attorney that showed that the
4 about, that, you know, he wanted to get me back | 4 club had come in and that the complaints on the
5 running the nightclub, back at the nightclub. 5 club were towards Jeremy Sokol made by a dancer.
6 He wanted to make sure this guy was being found | 6 When they came into the club on two
7 out as to what he was doing was improper. 7 separate occasions, they didn't find any
8  Q. I think you testified that there was 8 criminal activity happening at all. That's part
9 very little or no criminal activity occurring at 9 of -- that's part of discovery on this
10 the nightclub. Was that your testimony today? 10 investigation by other vice officers that came
J1 =A. Yes. 11 in. They didn't find anything, and they came in
12 Q. Are you aware that dancing without a 12 on two, three separate occasions undercover and
13 pasty or touching a patron when the dancer is in 13 found everything -- and found nothing.
14 astate of nudity or partial nudity is 14 The night that Malaysia was cited,
15 considered a crime? 15 Jeremy Sokol was working that night, and he set
16—=SOA.. Yes. 16 that up. He set that girl up. When that girl
17 MR. GOLDSTEIN: Object as to form. 17 came to me, okay, and she said, yeah, she said
18 BY MR. GREEN: 18 some things that she probably shouldn't have
19  Q. So you would agree there was criminal 19 said, but she also said that one of the officers
20 activity occurring at the nightclub. Correct? 20 kept on trying to grab her vagina in the private
21 MR. GOLDSTEIN: Objection as to form. 21 dance and put his hands all over her, and she
22 ~+A«z If saw it, I would respond to it. But 22 was afraid and she was threatened. I said,
23 if that took place, then I would have to say, 23 well, you can tell that in court, but she was
24 yes. These were citations. 24 afraid.

 

 

PRI Court Reporting, LLC
614.460.5000 or 800.229.0675

www.priohio.com

 
Case: 2:20-cv-00101-SDM-KAJ Doc #: 68 Filed: 07/23/21 Page: 30 of 46 PAGEID #: 830

Joseph Vaillancourt

 

 

 

11/13/2020
Page 114 Page 116

1 I remember the two officers that came in 1 sitting with a citation.

2 that night. One was a liquor guy, one was a 2 That was the only time I was given a

3 vice guy, one guy was sopping wet he was 3 citation inside that nightclub by the officers

4 sweating so much, he was so nervous. And the 4 that gave the citation that night, in front of

5 girl, Malaysia, was scared to death. And she 5 me and the dancer, in all my years there. I

6 admitted she said things she probably shouldn't | 6 didn't find out about Jeremy Sokol being

7 have said. But they were just words, and she 7 involved with that until afterwards. But

8 was trying to make a buck and it was wrong. But| 8 obviously he was being investigated, which I

9 that guy putting his hands on her and tried to 9 knew he was being investigated by Detective
10 grab her vagina. She wasn't lying to me, she 10 Rosser. So I guess he had to kind of save his
11 had no reason to say that. 11 own skin.

12  Q. Did you report that to anyone? 12 We never saw any discovery from
13. A. I'msorry? 13 Detective Rosser on the investigation into

14 ~=Q. Did you report that to anyone? 14 Jeremy Sokol, which Jeremy, from what I
15 A. No, because I never saw her again after 15 understood, had at least three or four -- and
16 that, and I didn't know what to do. 16 it's part of discovery -- complaints lodged

17. = Q. So after you had a dancer come report to 17 against him for prostitution. Where's that

18 you that a patron tried to grab her -- 18 investigation? I don't know. But it took place
19 A. The officer. 19 at the nightclub, we never found it, it never
20 QQ. The officer. Did you know he was an 20 showed in any of the discovery, where the other
21 officer at that point in time? 21 investigation by the other vice officers showed
22 ~A.« I didn't know who it was. 22 no criminal activity happening at the nightclub.
23 ~=Q. So at that time you knew it was a patron 23 That's all I wanted to say.
24 had tried to grab a dancer and touch her vagina, 24 MR. JAMES: Thank you, sir. I don't

Page 115 Page 117

1 as you said, and you did not feel the need to 1 have any further questions. Andria, if you have

2 report that to the police? 2 anything else, the floor is yours.

3. +A. It was the police. It was the police 3 MS. NOBLE: Thank you. Joe, I just have

4 officer that was touching her. So who am I 4 acouple follow-up questions.

5 going to call? I didn't know if it was -- I 5 EXAMINATION

6 didn't know, I wasn't there, I didn't see it. 6 BY MS. NOBLE:

7 This is what she told me. The point being is 7 QQ. You indicated that Malaysia admitted to

8 that under that citation there was more 8 you that she said some things that she shouldn't

9 involved. Okay? And I know for a fact that 9 have. What exactly was she admitting to?

10 Jeremy Sokol was working with undercover people | 10 A. A conversation that she would do a

11 to put somebody there and to set that girl up. 11 little bit extra for extra money. And I

12 She was -- you know, she probably wasn't the 12 guess -- and it was kind of a bizarre thing. I

13 most brightest girl on the dance floor. I kind 13. think it's in the statement. The officer said,

14 of gave her a break that night. She needed some |14 what do you mean and she said, you know, I can
15 money, and J let her work. 15 milk you like a goat. How bizarre is that, I

16 It was a mistake on my part, because she 16 don't know what that means, milking you like a
17 was probably one of the more vulnerable ones, 17 goat. I think she was trying to say something
18 and Jeremy knew it. It was just something that 18 to get some extra money. But she never milked
19 I'm responsible for, and the girl said some 19 anybody. She was trying to milk the guy for

20 things that was wrong, so that was that. That's 20 some money, but she didn't milk him for -- she
21 just my statement. There's a lot of things 21 didn't touch him.

22 going on here that sometimes people don't know. |22 QQ. She didn't touch the officer; is that

23 But I didn't know who to report it to and I 23 correct?

24 didn't know how accurate it was, and there I am 24 A. Correct.

 

 

 

PRI Court Reporting, LLC
614.460.5000 or 800.229.0675

www.priohio.com
Case: 2:20-cv-00101-SDM-KAJ Doc #: 68 Filed: 07/23/21 Page: 31 of 46 PAGEID #: 831

Joseph Vaillancourt

 

 

 

 

11/13/2020
Page 118 Page 120

1 Q. You don't know whether or not this 1 can share my screen. Sorry, everybody, we just
2 conversation happened at any other point in 2 found this. Am J able to share my screen?

3 time, do you? 3 Who's the host?

4 A. No. I believe it was just in that one 4 MR. GREEN: Yeah, you should. Go ahead
5 dance, I guess, I don't know. 5 and try, see if it works. It still says

6  Q. You don't know whether or not it 6 disabled.

7 happened, because you were not with her for her 7 MR. KEYES: Andria, it's Bart. Do you

8 private dances; is that correct? 8 want to e-mail and Chris can print a copy?

9 A. Correct. 9 MS. NOBLE: I'll just see if he can

10  Q. Do you know anything about a 10 remember, and I will also e-mail it.

11 potential -- or Joe Sokol alleging he was going 11 BY MS. NOBLE:

12 to file a lawsuit against Kahoots? 12 QQ. Joe, do you recall the language of your
13. A. Jeremy Sokol. 13 settlement, including a part that said that

14. Q, _I'msorry, Jeremy Sokol. There's a lot 14 there was no admission of liability on the part
15 of J's. 15 of Steven Rosser, the City of Columbus or any
16 A. I don't pay attention to that guy. He's 16 police officer?
17 aclown. For what? 17. _—~A. I don't remember that.

18 Q. I didn't know if this was happening 18 = Q. Okay.

19 prior to your termination, if you had heard 19 A. What does that mean?
20 about it. 20  Q. That means that they were not admitting
21 A. No. 21 fault and they were paying you because it would
22 Q. You did not file a lawsuit against the 22 be -- because they felt it was just -- I was not
23 City of Columbus and Rosser and Lancaster; is 23 the lawyer on it. So it states that there's no
24 that correct? 24 admission of liability, Vaillancourt understands

Page 119 Page 121

1 A. Say that again. 1 and agrees that this settlement is a compromise

2  Q. You did not actually file a lawsuit, you 2 ofa disputed claim and that the City of

3 filed a claim against the City of Columbus? 3 Columbus's payment is not to be construed as an
4 A, I filed a lawsuit. 4 admission of liability on the part of Steven

5 Q. You went to court and filed a lawsuit, 5 Rosser, the City of Columbus, any police

6 or did you file a claim with the City of 6 officers involved in any situation involving

7 Columbus? 7 Vaillancourt or any other employee, agent or

8 A. [had attorneys that filed a lawsuit. I 8 official of the City of Columbus, by whom

9 had Marshall and Foreman representing me, and | 9 liability is expressly denied.

10 they filed a complaint, I guess, or a lawsuit, 10 =A. Okay.

11 whatever, but it was settled before we went to 11 Q. Do you recall that being a part of

12 court. I may be ignorant on the definition 12 your --

13 but -- 13 A. If that was there, I'm sure, yes. It's

14. ~—Q. I'm going to correct you on the 14 been a while, but I read through it and I

15 termination. 15 understand. I also needed the money, and I was
16 =A. Okay. 16 out of work for a while, so I didn't have much
17. —_Q. You filed a claim, you did not file a 17 choice. But that's fine.

18 lawsuit, there was never a lawsuit filed with 18 Q. What I'm mostly asking is, there was no
19 the court. 19 admission of liability, there was no

20 =A. Okay. 20 determination of liability?

21 Q. You settled before a lawsuit occurred. 21. ~ +A. There was no determination, correct.
22 ~ +A. Correct. We settled before we went to 22 QQ. And the City and Rosser specifically

23 court. 23 denied liability?

24  Q. Hold on, let me -- I'm going to see if I 24 ~=A. I guess so. Yes.

 

 

PRI Court Reporting, LLC
614.460.5000 or 800.229.0675

www.priohio.com
Case: 2:20-cv-00101-SDM-KAJ Doc #: 68 Filed: 07/23/21 Page: 32 of 46 PAGEID #: 832

 

Joseph Vaillancourt
11/13/2020

 

Page 122
MS. NOBLE: Okay. No other questions at

1

2 this time. But I will send this to everybody so

3 everyone can have a copy of it.

4 MR. GOLDSTEIN: No questions from the
5 plaintiffs. Thank you.

6 MR. GREEN: We have no further

7 questions. I think you're good to go,

8 Mr. Vaillancourt. You have the -- if anyone

9 orders this, you have the opportunity to read

10 your deposition, you can't change anything that
11 you have testified to, but you can look at it

12 and make notes on spelling and whatnot, or you
13 can waive that opportunity.
14 THE WITNESS: Yeah, just let it go.
15 -=O=-
16 Thereupon, the testimony of November
17 13, 2020, was concluded at 5:15 p.m.
18 -=O=-
19
20
21
22
23
24

 

Page 123
1 CERTIFICATE

2 STATE OF OHIO
SS:

3 COUNTY OF FRANKLIN :

4 I, Carmen G. Maley, a stenographic
court reporter and notary public in and for the

5 State of Ohio, duly commissioned and qualified,
do hereby certify that the within-named JOSEPH

6 VAILLANCOURT was first duly sworn to testify to
the truth, the whole truth, and nothing but the

7 truth in the cause aforesaid; that the testimony
then given was taken down by me stenographically

8 in the presence of said witness, afterwards
transcribed; that the foregoing is a true and

9 correct transcript of the testimony; that this
deposition was taken at the time and place in

10 the foregoing caption specified.

a1 I certify that I am not a relative or
employee of any attorney or counsel employed by

12 the parties hereto and that I am not financially
interested in the action. I further certify

13 review of the transcript was waived.

14 In witness whereof, I have hereunto
set my hand at Columbus, Ohio, on this ist day

15 of March, 2021.

16

17

18

19

20 Carmen G. Maley

Carmen G. Maley

22 Notary Public, State of Ohio

23 My commission expires: August 24, 2024

24

 

 

 

 

PRI Court Reporting, LLC www.priohio.com
614.460.5000 or 800.229.0675
Case: 2:20-cv-00101-SDM-KAJ Doc #: 68 Filed: 07/23/21 Page: 33 of 46 PAGEID #: 833

Joseph Vaillancourt
11/13/2020

 

 

Exhibits

Exhibit 1 5:10 15:13

$

$1,500 74:13
$10 77:1,16,17,20
$100 78:7,18
$150 78:7,18
$20 77:18,21
$20,000 105:24
$250 78:4,5,16
$30 77:1,14,15
$300 42:22

-=0=- 15:12,14
-=QO=- 122:15,18

1 15:13
10-28-2017 20:2
10th 9:10

1ith 41:19

12 9:21

13 9:21 13:3 20:20 22:1
46:14 122:17

14 46:14 60:4 68:4 74:4
14th 9:11
159 30:17

16 22:8,16,23 23:4,9,16,18
45:11,20 46:9 47:4,8,16,
18,19,21 48:7 50:13 56:22
62:19 101:21,23 102:2
112:12

18th 41:16,20 50:15
19 43:19
1950 7:9
1969 8:8

1971 8:8

19th 9:18,20 39:20,23
50:15 98:1

1st 9:16

20 30:8,11,12

2005 9:16 33:22 34:7
70:16,17

2007 46:8

2008 22:11 46:8 102:3,5
2009 30:15,21

2011 32:20 91:24

2012 32:20 92:1

2014 33:12

2015 70:14

2017 36:1 39:20,23 41:17,
20 43:19 44:3 98:2,12
100:7 102:5

2018 9:18,20 33:13 54:21
98:1,11

2019 30:16,21

2020 122:17

20s 83:10

27th 7:9

28th 100:7

2907.40 23:13 66:10 67:1
29th 44:3 91:24

2:30 18:8

3 63:13
30 48:23 50:5 72:4 94:5

4 65:12
43221 7:5
4:00 18:9

5

5 16:15 99:17 103:13
5313 19:23

5565 7:5

5:15 122:17

6 35:18
6:30 18:7

7

70-year-old 95:8
774-240-0121 7:7
7th 44:7

8
8 19:19
8th 36:1

9
9A 39:13
9M 43:19
9th 9:10

A

A-I-L-L-A-N-C-O-U-R-T
7:3

Abe 59:19,20
abiding 67:17
ability 15:20 64:10
absolutely 51:16
access 82:8
accounting 52:24

accurate 16:18,19 41:3
53:1 55:3 115:24

accused 38:7
ACE 79:4

act 23:14 32:3 66:11
acted 34:11

activities 16:17 17:13
87:6

activity 11:10 12:3,11
27:10 43:6 45:14 53:3,13,
19,24 56:23 86:16,22,23
87:16,18,22 96:19 103:20,
23 104:1 109:14,15 110:3,
18 111:9,20 113:8 116:22

acts 29:24 43:2 88:14
actual 79:15 83:7,9
addition 17:17,20
additional 44:1 107:18

address 7:4 19:24 40:22
59:5

admission 120:14,24
121:4,19

admitted 114:6 117:7
admitting 117:9 120:20

adult 21:10 22:14 23:7
47:12 79:5,9 100:24 102:6

advertised 79:24
advised 100:19
affairs 85:21,23,24
affected 22:9

afraid 24:5 51:4 109:8
113:22,24

after-the-fact 84:11

afternoon 6:6,9 60:24
69:12

age 71:10
agent 40:7 121:7

agree 34:4 37:2 43:15
48:12 88:4,9 111:19 112:2

agreed 42:21,22 62:20
agreement 102:24 106:21
agrees 121:1

ahead 45:10 69:8 120:4
Aliana 32:2

Alisa 32:17,19 49:9 52:1
91:16 95:10

 

 

PRI Court Reporting, LLC www.priohio.com
614.460.5000 or 800.229.0675
Case: 2:20-cv-00101-SDM-KAJ Doc #: 68 Filed: 07/23/21 Page: 34 of 46 PAGEID #: 834

Joseph Vaillancourt

 

 

allegations 42:18
alleged 82:12
alleging 118:11

allowed 21:8 23:8 60:11
65:1

allowing 109:13,15,16
110:18

allure 88:20
amount 74:7,9
and/or 58:9 108:4

Andria 69:13 97:7 107:18
117:1 120:7

angry 38:5
answering 82:5
answers 6:17
anyone's 29:6
apartment 34:22
apologize 28:9
appalling 50:4
appearance 29:6
appearances 29:13
appeared 29:8
appears 41:3
apply 46:20
applying 71:21
approved 105:22

area 27:18 48:8 71:1
77:16 82:14,15 90:11

areas 67:23
arguing 31:5
argument 17:4,5 37:9
arguments 17:18
Arizona 92:6

arm 79:15

arrival 76:24

ass 35:2

assistant 14:17 53:17
86:9

association 79:19 83:21

assumption 47:4

attendant 91:5,7

attention 35:17 38:16
63:14 118:16

attorney 19:13 45:12
46:20 48:20 62:11 93:4,5
97:5 113:3

attorneys 69:7 119:8
attractive 73:4
audition 72:24
auditions 73:2

August 39:20,23 41:16,
19,20 43:19

authority 47:14
Avenue 9:3
average 24:7

aware 27:13 28:19 29:15
30:1 53:3,13,18,23 62:9
84:3 87:19 88:3 111:12

B

BACE 47:11,13,14 55:21,
22 56:1 57:9 79:2,3,10
80:2,5

back 14:5,20 20:17 33:22
41:9 46:8 51:3,8 57:4
58:19 59:8,9,10 61:6,9
82:17 83:19 98:17,19
111:4,5

bad 25:17 51:3 59:15,17
60:2,12 61:7

bag 27:19 28:1 35:11 55:2,
7

banned 11:20
bar 83:4

bare 35:2

barely 68:12

Bart 97:11,17 120:7

bartender 27:21 28:6
55:6 76:7 83:7

bartenders 56:9,10 57:2
74:20 75:5

based 76:23 80:13 100:15
110:12

basically 100:24 104:9

110:7
basis 24:19 26:2 106:22
bathroom 75:1,3 91:4,7
bear 15:19 35:3 40:12
beat 35:2
Beautiful 80:20
began 34:6

beginning 54:22 80:6
109:13

behavior 104:21

bell 34:15 45:2

bells 35:4,14

belongs 79:4

bench 90:15,17,18

bet 81:2 84:23

bets 81:3

big 55:7 85:11,12,14 93:19
biggest 60:3 85:16

bill 22:8,16,23 23:4,5,9,16,
17 45:11,20 46:9 47:4,8,
16,18,19,21 48:7 50:13
56:22 62:19 101:21,22
102:2 112:12

binder 15:15 35:18 39:13
63:13

birth 7:8

bit 15:17,23 25:8 26:5 27:9
30:22 85:7,18 93:15 97:13
99:24 102:22 117:11

bitter 37:9 38:5
bizarre 117:12,15
black 15:16
black-balled 110:7
blame 37:6

blind 104:10,15

book 13:6,8,17 18:8 19:19
95:24

bookie 81:4
bookkeeping 10:13
books 111:2
booth 89:19 90:10,23

11/13/2020
booths 82:21 89:1,7
Boston 71:1
bottle 35:10

bowling 50:11 64:18
box 40:23

Brand 53:16,19
brand-new 71:3
break 51:14 115:14
breaking 17:8
Brett 86:13

briefly 33:16 34:13
bright 73:6
brightest 115:13

bring 20:17 51:8,9 61:6,9
95:23

bringing 38:11 85:17
Britney 36:18

brought 18:23 28:24
38:16 49:20 90:7 98:17,19

buck 114:8
Buckeye 79:19 94:20
bucks 34:17
building 71:2
bullshit 84:18
bunch 56:21 58:20
busier 25:6,8
busiest 25:2

business 8:19 21:10,23
22:2,3,9,10,13,17 23:7
26:9,12,14 29:13 46:3
47:12 50:7,9 57:8,10,11
59:23 60:20 72:4,5 96:10
102:7 105:13 110:21

businesses 58:2
buy 79:23 83:3,4

Cc

Cafe 9:4
Calderon 44:11
calendar 12:22

 

 

PRI Court Reporting, LLC www.prichio.com
614.460.5000 or 800.229.0675
Case: 2:20-cv-00101-SDM-KAJ Doc #: 68 Filed: 07/23/21 Page: 35 of 46 PAGEID #: 835

Joseph Vaillancourt
11/13/2020

 

 

call 14:13 22:18 62:20
69:7,14 82:13 83:4 86:4
99:20 115:5

called 30:5,16 35:3 38:7
A7:11 55:12 58:6 66:4,6
69:24 79:4 83:16,17 86:3,
6 110:5

calling 26:23
camera 38:2
candies 75:4
car 65:1

card 15:10 49:21 52:6
55:5,9 81:16 82:9,12,17,
19,20 83:1 92:10,16,18,20

cards 16:6,7

care 84:16 93:24 95:19
cared 34:11 49:14 52:7
career 60:8

cares 96:5

case 6:21 19:15 38:9
48:19,20 103:17 105:3,15

cases 18:1

cash 73:23 76:11 83:5,7,9
casino 85:12

casual 85:2

catch 67:21 88:14
caught 29:2 32:3

cell 7:7 68:12

Central 35:19
certified 6:3

chair 90:22
challenged 22:9
champagne 78:1 82:14
change 122:10
changed 74:4
character 95:12
characterize 106:17

charge 13:22 18:23 19:11
21:5 26:22 41:1 44:15
94:6 102:11

charged 20:4 44:10 48:22
100:23 101:7,14,18,22

102:6,7

charges 45:13 46:2 48:18
65:13,22 66:8

Charlie 28:7,10,12
chart 12:20

check 73:23,24 76:12,13
94:22

checked 14:15
checking 108:24
children 7:14
choice 121:17

Chris 6:7 53:7,9,14 78:24
86:17 100:5 106:11,13
107:18,22 120:8

circulation 8:21

circumstances 8:9 14:11
19:1 20:6

citation 24:2 100:1,4,6,
16,23 104:20 110:3,11,12,
16,20 115:8 116:1,3,4

citations 20:23 50:16,19
56:22 68:4 87:20 109:6
110:22 111:24

cite 110:2

cited 19:2,5,7,9 21:4 43:5
112:5 113:14

cities 48:6
citing 112:8

citizen 52:14 92:19,23
93:7 95:23

citizenship 49:19 92:20

city 19:13 21:7 45:12
46:17,20 48:4,19 60:9
69:13 71:10 91:23 105:10,
22,23 110:5 118:23 119:3,
6 120:15 121:2,5,8,22

claim 119:3,6,17 121:2
clarify 51:19
clarifying 52:18
clean 89:5 104:21
cleaned 89:2
cleaner 82:6

cleaning 89:3,9

cleans 89:15

clear 51:21 60:11,14
97:21 102:10 109:3

Cleveland 9:3
close 21:2
closed 18:8
clothing 56:2
clown 118:17

club 11:20 12:4,12 14:12
18:7 21:3 25:13 27:6 30:5
37:1,11 39:1 43:6 50:14
51:4 54:10 57:15,22 59:1
60:4,24 62:5 70:8 71:2,13,
15 73:12 74:23 75:2 76:20
77:4,5,10,11,13,16,17,20
78:5,7,10,12,19 79:13,19
87:17,24 90:8 103:21
104:9,14,15,22 107:8,9
109:18,24 112:8 113:4,5,6

clubs 9:12 71:12

coat 35:3

Code 23:12 66:9

collect 21:14,19 103:4
collected 77:4,5
collecting 103:6
collects 77:18

college 7:21,23 8:1 96:14
colognes 75:3

Columbus 7:5 8:24 69:14
71:6,8 81:10,13,17 85:20
104:19 118:23 119:3,7
120:15 121:5,8

Columbus's 121:3
comments 95:9
Commission 39:14 43:22
commit 81:1
committing 80:21
communicate 58:4 87:5

communicating 16:22
59:20

communication 17:22
20:18 58:1,11,18 59:13
61:15,19 62:6

Community 7:24 23:13

66:11
companion 49:16

company 26:24 73:20,22
75:11 76:17

Compared 22:14
compensation 74:3
complaint 119:10
complaints 113:4 116:16
compliance 11:2
complying 11:5 67:1,5
compromise 121:1
concerned 34:11 109:21
concluded 122:17
condom 90:4

condoms 89:6,10,20,24
91:2,13

conduct 63:24
conference 97:13
confident 109:23
confidential 105:21
confirm 38:24
confirmed 39:8
confronted 81:8

confused 47:1 61:10
98:16

confusing 61:14
confusion 50:12

Connecticut 57:17,18
58:3

Connecticut/new 61:11

considered 23:7 25:2
111:15

consistent 25:9 26:6,10
construed 121:3
consultations 57:5
consummate 92:14

contact 23:8 28:11 46:5
62:14

contacted 85:23,24
contacting 95:11

 

 

PRI Court Reporting, LLC www.prichio.com
614.460.5000 or 800.229.0675
Case: 2:20-cv-00101-SDM-KAJ Doc #: 68 Filed: 07/23/21 Page: 36 of 46 PAGEID #: 836

Joseph Vaillancourt
11/13/2020

 

 

contractor 91:10
contractors 14:3 74:17
Contractually 42:13

control 39:14 43:22 48:4
55:18

conversation 20:19 32:1
43:14 65:10 70:3 84:24
85:9 86:17 108:19 109:9
117:10 118:2

conversations 84:10
106:4 108:3,6,11,22

convicted 101:4,11
cooks 75:6
copied 15:3,4
copies 13:8 14:23
copy 120:8 122:3
Corps 8:5,7

correct 16:14 17:19 18:19
20:8 39:21 40:5 41:7
42:16 43:6,14,16 44:5,20,
21 46:4 48:14,15,16 52:3
62:22,23,24 63:1,11,12
66:15 70:21 72:12 78:1,2,
15 79:16 80:2 85:1 88:15,
23 90:1 98:8,20,22,23
99:2,3,5,8,17 100:17
102:8,9 103:2,3,6,10,11
111:20 112:3 117:23,24
118:8,9,24 119:14,22
121:21

correcting 70:18

cost 42:22

costume 17:11
costumes 63:5

couch 90:22

council 105:23
country 92:12 93:16 96:4
County 19:23

couple 7:22 26:8 51:20
65:20 87:24 94:19 97:14
102:20 107:22 117:4

courses 7:24

court 46:2,17 57:1 82:6
110:10 113:23 119:5,12,
19,23

courts 22:10
cover 52:21 63:7
covered 23:4 54:17
covers 79:6
COVID 95:3

CPD 14:15 107:4
crap 60:7

crazy 38:13 85:14
create 64:5,6,7
created 35:24 64:4
creating 111:1
credibility 142:23

credit 15:10 16:6 55:5,9
81:16 82:9,12,17,19,20
83:1

crew 89:9

crime 35:19,23 36:7
80:22,24 101:18 111:15

criminal 11:9 12:3,10
16:17 18:22 19:11 21:5
86:15,22,23 87:6,16,18,22
88:14 96:19 103:20,23
104:14 109:13,14 110:2,18
111:9,19 113:8 116:22

criminality 109:12 110:17
cry 95:4
current 7:4 8:22

customer 17:12 31:3
55:12,14 77:15,19

customers 23:21 24:2,6,
12 31:4,11 58:22 64:1,2,
16 65:7

customers’ 16:8

D

dad 93:17

dance 14:2 24:4 39:7
64:16,20 65:6 67:11
77:14,18 78:15 83:1
90:10,22 109:15 110:13,
18 113:21 115:13 118:5

danced 93:15

dancer 11:5,15 14:23
16:21,23 17:5 29:3 32:2,

22,24 33:3,14,20,24
42:14,16 64:14 77:18,19
78:6,7 87:23 93:14 110:12
111:13 113:5 114:17,24
116:5

dancer's 45:1

dancers 10:10 14:1 17:1,
17 23:3 28:20 29:24 32:12
43:3,5 50:10 57:3 61:3
63:10 64:22 66:14,16,17,
18,19,24 67:4 68:23 72:22
73:21 74:19 75:7,12,13,
16,23 76:1,18,20 77:11,12
78:9,21 88:11 112:5,9

dancers’ 11:2

dances 45:16 50:21 67:24
77:3 118:8

dancewear 56:3

dancing 20:24 29:20
44:14 45:14 82:21 111:12

Danielle 44:10
dark 67:20

date 7:8 9:15,17 12:23
13:2 20:2 39:21 ,22 40:3,4
70:10 92:24 99:22 100:5,
6,11

datebook 12:22 13:2
dated 93:21

dates 9:19 97:23
daughter 94:1
Dave 62:11,15
David 97:11

day 9:6 10:16 24:20,21
36:10,15,16,22 46:2,16
50:22 51:6 52:23 56:24
58:2 60:22 74:7 93:6
94:14,17 95:6 96:1 98:24

day-to-day 10:8 17:23
57:15,23,24 79:9

days 18:6,9 82:1 102:20
deal 71:14 85:13
death 114:5
December 9:16 70:14
decide 14:2

decided 46:17

decision 80:15
decisions 13:24
defend 21:6
Defendant's 99:16
defending 109:5 113:2
Defense 23:14 66:11

definition 104:1 105:5
109:11,14 119:12

degree 8:2

denied 121:9,23
denominations 83:10
denying 55:14

Department 40:12 81:11,
13,18 85:20

departure 20:7
depend 11:7
depending 79:12
deposes 6:3

deposition 15:13 69:18,
19 122:10

describing 17:14

Detective 14:12,18,19,24
19:2,5 20:15 41:17,21
50:18 59:10,18 60:22
61:2,5 81:20 83:22 99:2,
10,15 100:19 101:13,18
403:9,18 104:20 106:8
107:4 108:9 112:5,19
116:9,13

detectives 42:20 105:10
determination 121:20,21
determining 66:24 67:4
diaries 68:9

died 95:3

difficult 15:17 67:19
90:12,15

direct 14:21 35:17 58:10
97:22

directly 108:12
director 55:22
disability 8:11
disabled 120:6

 

 

PRI Court Reporting, LLC www.priohio.com
614.460.5000 or 800.229.0675
Case: 2:20-cv-00101-SDM-KAJ Doc #: 68 Filed: 07/23/21 Page: 37 of 46 PAGEID #: 837

Joseph Vaillancourt
11/13/2020

 

 

disagree 34:4 37:2,3
discharged 48:20

discovery 113:3,9
116:12,16,20

discredit 49:5 50:2
discuss 105:19,20
disguise 59:3
dismissal 105:6

dismissed 19:12 45:14
48:18 101:15,23

disposition 19:10
dispute 98:3 103:5
disputed 121:2
disrespectful 95:10 96:7
disruptive 17:6 84:16
DJ 75:10,19

DJS 75:6

document 18:2 39:17
43:23 63:14 64:4 65:14,17

documents 69:21
103:16,19

door 24:11,13
doors 51:8
downstairs 59:2
drama 37:24
dressed 73:8
dressing 59:2
drink 17:6 50:9 64:18
drinking 17:18 73:8

drug 11:10 27:13,17 28:19
29:14 54:14 56:20

drugs 16:5 17:12,14 29:3,
8,12 50:10 51:10 62:4
104:3,6,9 109:17

due 95:20
duly 6:2
duties 10:6 52:22

E

e-mail 120:8,10

earlier 43:1 62:21 85:15
88:13 91:15 100:2

early 58:23

eaves 27:20
economic 22:7
economically 22:12
edges 29:10

effect 23:21 47:20,22
48:15 101:22 102:3,4

Either/or 77:14

electronically 12:16
24:17

eliminating 37:11
Ella 45:1,4
else's 65:1

employed 13:4 31:23
33:10 36:1 39:21 44:4
54:11 62:22 106:18

employee 11:5,15 18:15
29:3 33:1 40:7 55:10
68:16 73:18 83:19 84:4
87:23 91:8 103:23 121:7

employees 13:20 28:20
32:12 52:20 66:14 68:14,
23 72:11,15 74:16 88:6

employees’ 11:1
employer 40:4

employment 9:13 12:8
18:21 21:24 25:10 26:7
27:12 30:3 32:13 56:11
104:22

empty 89:16
encouraged 104:5

end 9:10 10:17 18:24
25:16 27:1,5 54:22 74:5
78:9 85:9 89:15

ended 60:8 92:8
enema 35:9
enemas 60:7

enforce 46:9 47:8 48:2,3,
6

enforced 47:5,16,22 67:6

enforcement 14:9 16:14
35:23 47:14

enforcing 47:18 60:10
engaged 103:20,22
ensure 88:6,10 91:12
enter 19:14 26:21 28:17
entered 17:9 101:5,10
entering 16:7 55:5,18

entertainer 19:6,8,9 23:6
24:3 38:22 63:15

entertainment 101:1
102:7 103:4,24

entire 35:10 48:21 95:22
entrusted 57:22
Esplanade 7:5

essentially 41:11 42:20
57:21

estimate 30:13,18
estimated 30:23 31:9
estimation 47:3,13
etal 6:21

evening 58:23 60:15
evenings 18:6
eventually 19:12 92:8

everyone's 14:16 28:16
48:18

evidence 54:3

EXAMINATION 6:4 69:10
97:9 108:1 117:5

excuse 84:19
executive 55:22
Exhibit 15:13 103:13
exists 13:17

expect 94:2
experience 72:17 96:17

explain 12:18 27:16 37:3
83:16

explaining 65:4
explains 41:11 45:17
explanation 77:22
exploitation 17:15

expressly 121:9

extra 117:11,18
eye 104:10,15

F

Facebook 90:6,7
Facebooks 79:7
facing 67:19

fact 35:11 37:7 38:23
110:14 115:9

facts 105:2

fair 6:13,18 30:17 49:6
50:13,14 57:24

false 83:20 84:5,7,9
falsehoods 38:11
falsifying 55:4,5

familiar 28:14 31:16 33:3,
8 36:18,20 40:9 44:11
63:17,18

family 58:7 92:11
fans 94:20
fantasy 65:9,11
fault 120:21
favors 34:23

fax 24:24

faxed 25:23

FBI 106:1
February 9:10
federal 50:23 105:7
fee 76:21,22 78:13,14

feel 35:12 72:19 95:24
96:11 115:1

fees 78:22
felony 101:5,8

felt 21:1 47:6 59:24 108:9
{20:22

fence 83:24

field 101:1

fight 20:22 31:3
figured 38:5

file 24:24 105:7,9 118:12,

 

 

PRI Court Reporting, LLC www.priohio.com
614.460.5000 or 800.229.0675
Case: 2:20-cv-00101-SDM-KAJ Doc #: 68 Filed: 07/23/21 Page: 38 of 46 PAGEID #: 838

Joseph Vaillancourt
11/13/2020

 

 

22 119:2,6,17

filed 27:6 31:10 119:3,4,5,
8,10,17,18

files 14:23

filing 31:7

filled 12:20

financial 10:17
financially 34:17

find 28:1 113:7,11 116:6

fine 51:16 59:6 71:8
121:17

finish 6:10,11 45:21,22
82:2 99:13

fired 35:11 98:17 99:8
100:17,20

firing 13:19 72:11 103:9

Flag 55:20,21 56:5 57:4,6
66:1,7 78:24 79:21 80:4

flew 71:13
flip 39:12 41:9 44:7 65:12

floor 26:19 63:7 67:12
77:16 118:13 117:2

floorman 31:20,21 53:10,
22 77:20

follow 77:6

follow-up 77:7 107:19,23
117:4

follow-ups 38:17
fool 60:5

football 85:3
force 48:23
forced 51:2 105:13
Foreman 119:9

forget 28:2 58:16 66:6
92:18

forging 15:9 16:6 81:16
82:12

forgot 15:18

form 12:20 43:8 49:1
111:17,21

forward 71:9 109:3
found 21:9 27:18,19 28:3

45:12 50:22 60:18 81:22
89:8 109:17,19 111:6
113:13 116:19 120:2

frequently 74:1
fresh 73:9

Friday 18:10 44:3
friend 49:16 57:8 72:9
friendly 49:15

friends 72:1 79:7 91:19,
20

friendship 49:9,17
front 15:16 24:11 116:4
full 6:24

fun 71:11
functioning 79:18

G

gambler 85:11
game 85:3

gave 15:1,5 24:3 59:4,5
77:15 99:10,15 103:14
115:14 116:4

general 9:24 10:1,3,4,7,
19,24 24:8 41:5 43:4 57:8
67:3 70:15,20 71:6 88:5,9

Generally 70:5
generating 27:6
gentlemen's 75:2
get all 89:6

girl 19:3 38:12,19 39:4
67:16 95:22 110:18
113:16 114:5 115:11,13,
19

girls 36:21 37:5,14 38:4,5
46:15 50:1 62:4 63:6 67:8
96:13 109:4,5 110:21

gist 16:8

give 6:16 35:9 36:4 52:21
74:22 78:9,21 10671
107:5,15 110:3

giving 51:11
glasses 15:18 89:16
goat 117:15,17

Goldstein 97:7,10,11
107:15,17 109:11 111:17,
21 122:4

good 6:6,17 7:6 20:21
25:17 35:22 50:24 59:24
60:9 68:16 69:12,16 72:1,
19 73:6 80:9 91:20 93:8
94:24 95:24 96:5,17 122:7

gossip 37:23

governor 9:11 46:8
grab 113:20 114:10,18,24
graduated 34:7

Grant 57:14

Grants 57:16
gratuities 55:5,15

gray 48:8

great 49:15,16 93:19

green 6:5,7 43:10 49:21
51:15,18 52:6 68:19 69:6
92:9,16,18,19 107:21,22
108:2 111:18 112:1 120:4
122:6

Greg 55:20,21 57:4 66:1,6
78:24 79:21 80:4

gross 34:23
grow 7:19
growing 22:3

guess 20:9,18,23 26:11
41:4 84:9 98:14 110:21
116:10 117:12 118:5
119:10 121:24

guilty 19:18 21:9 48:19
101:4,10

gum 75:4

guy 50:21 51:3,8 58:2
59:16,17,23 60:2 61:7,13
72:8 74:24 75:2 84:19
85:4,12,14,17 95:7,13
110:6 111:6 114:2,3,9
117:19 118:16

guys 61:12.84:16 93:21

H

habitual 60:1
half 78:4

hall 91:23
Halloween 50:18
Hampshire 7:23

hand 12:16,17 24:4,17,18
49:12 102:11

hand-held 82:19
handful 68:2

hands 59:21 75:3 113:21
114:9

handwriting 15:24 16:1,3
handwritten 99:11,16
hanger 35:3

happen 30:14 37:23 39:9
60:12 110:6

happened 35:5,16 39:8,
11 41:11 87:6 95:6 118:2,
7

happening 29:18 38:15,
20 39:1 57:11 79:14 87:17
110:20 113:8 116:22
118:18

happy 71:5 74:11 96:16
107:1,2

hard 16:2 40:24 67:18,21
88:14,16,17,18

hardcover 13:2
Harrah 40:8,22 42:5,7,21
Harrah's 42:2

headed 14:21

health 14:14 70:6
healthy 73:8

hear 28:22,23 54:7 60:18
80:14 95:3 101:3 112:16

heard 34:3 54:3 59:17
62:7 118:19

hearing 39:15 43:22 95:7
helped 49:23

helping 109:4
hereinafter 6:2

Hesser 7:23

hey 64:17 72:6 95:3

high 7:16 34:7

 

 

PRI Court Reporting, LLC www.priohio.com
614.460.5000 or 800.229.0675
Case: 2:20-cv-00101-SDM-KAJ Doc #: 68 Filed: 07/23/21 Page: 39 of 46 PAGEID #: 839

Joseph Vaillancourt

 

 

11/13/2020
highest 49:1 immigrant 49:14 52:3 interviewed 70:24 71:4, journals 68:9
hire 67:9 immigration 93:5 19 jumbles 98:4
hired 10:3,4 17:20 53:11, impact 23:21 investigated 38:10 jumbo 47:18
109:18 116:8,9
12 60:3 71:4 implementation 22:18 June 35:24
hiring 10:9 13:19 60:5 P ‘ investigation 14:13 ‘
vot “oe , implemented 23:15 50:23 56:7 58:13,21 81:19
. imol ti 63:2 86:7 100:14 107:6 113:1, K
history 72:17 Implementing ov: 10 116:13,18,21
hit 95:2 important 73:5 investigations 46:13 K-O-C-H 53:21

Hold 104:24 119:24

home 16:23 17:1,7 18:9
29:11 58:6 62:8

honest 42:13 49:2 65:24
87:3 90:9

hooker 34:24
hooking 39:6

host 82:13 120:3
hostess 24:11 76:9
hostesses 74:20 75:5
hosts 63:8

hotel 33:17,19 34:13
hour 78:4

hourly 18:15

hours 18:4 46:6

house 64:19 75:7,10,19
76:21 78:13,22 94:17

hug 24:3
huh-uhs 6:18
human 49:22
hundreds 68:2
husband 96:16
hustled 61:12

Icon 6:21 103:4,24 106:18
ID 14:16 59:4 107:12

ID's 58:24

identified 19:21
ignorant 119:12

iegal 27:10 45:14 53:3,
13,18,23 61:22

improper 43:5 61:23
111:7

improving 62:12
incident 13:1
including 120:13
income 25:12 27:7

independent 14:3 74:17
91:10

indicating 78:10

individual 40:8 44:10
48:5 49:2 96:9 98:7

individuals 112:24

industry 10:21 37:5,13
38:15 48:24 50:6 61:9
79:6

information 40:14,16
44:8 55:4 56:6 58:24 61:3
62:2 68:17

informed 20:10 63:10
66:13 88:2

injured 8:12
ins 85:15

inside 15:10 45:15 60:12
116:3

inspection 99:1,20
100:10

Instagram 95:2
instances 39:3
interactions 58:9
internal 85:21,22,24

interpretation 47:15
112:14

interrupting 6:12

interview 66:21 72:14,21
106:1 107:11

Investigative 40:13

involved 22:23,24 53:4,
14,19,24 57:14 69:5 72:10
75:20,21 80:15 104:13
115:9 116:7 121:6

involving 121:6
Island 71:24
issue 67:16
issued 44:20 46:23

J's 118:15
JAMES 116:24

Jeremy 15:1,9 16:4 20:17
27:15,17 35:6 51:2,5
54:17,18 55:17 59:15,16,
23,24 60:18,19 61:6,8
68:5 80:18 84:1,11 87:2
95:2 98:6,19 99:8 100:17,
20 106:4 112:19 113:5,15
115:10,18 116:6,14
118:13,14

Jeremy's 55:2

job 10:6 20:21 48:23 62:7
70:23 71:19,21 73:13 92:7

Jobin 53:7,14 106:11

Joe 12:1 18:19 20:12,18,
19 34:10,23 51:2,4,6
57:14,17,18,24 58:2,6
60:21 61:1,4 69:15,16
70:24 71:2,18 72:2,6,8,9
85:22 95:3 103:8 108:4,7,
19 109:21,23 110:1,5,9
111:3 117:3 118:11
120:12

Joe's 51:7

Joseph 6:1 7:2 19:20
31:16 41:2 44:17 69:15

Kahoots 9:13,15 13:4,14
18:5,22 20:7 21:24 27:11,
14 28:20 29:15,18 30:4,17
31:23 32:4,12 33:15 34:1,
6 36:1 39:21 40:4 42:16
43:16 44:4,13 52:21 53:5,
8,14,24 54:12 55:24 56:7,
13,19 61:23 62:11,13,22
63:3 64:12 65:13,22 68:9
70:14 74:16 76:3,5,18
77:2 78:8 79:21 83:5,9,13
95:15 97:24 98:20 99:5
103:4,23 118:12

Kasich 46:8
keeping 79:13

Kessler 10:16 52:23 53:4
69:24 70:2

key 68:15
Keyes 43:7 97:11 120:7

kids 65:5 73:15 94:19
96:14,16

kind 9:1 12:18,21 16:22
17:4,24 36:4 41:9,15
42:23 48:8 52:24 83:12
85:2 88:21 91:18 92:10
94:16 95:12 98:4,16
115:13 116:10 117:12

kitchen 27:22 55:8 75:5

knew 25:16 42:9 60:15
62:1,24 71:23 102:20
104:14 114:23 115:18
116:9

knowledge 13:16,18
23:14 27:16 54:5,6 55:11
56:12 62:16 89:18

Koch 53:21

Kyle 36:10 53:21,24 54:9,
14

Kyli 36:18

 

 

PRI Court Reporting, LLC www.prichio.com
614.460.5000 or 800.229.0675
Case: 2:20-cv-00101-SDM-KAJ Doc #: 68 Filed: 07/23/21 Page: 40 of 46 PAGEID #: 840

Joseph Vaillancourt
11/13/2020

 

 

L

laid 21:12,13,14,18,21
49:12

Lancaster 6:8 14:18,20,
21,22 58:10 59:8, 10
61:18,22 62:3,10,17 86:6,
10 95:20 105:11 108:4
118:23

language 120:12
lap 50:21
lasted 50:8

law 14:9 16:13 17:2,9 21:7
22:19,20,21,22 23:2,20
35:23 46:23 47:22 48:4,
11,13 62:20,21 63:3,11
66:10,14 67:5 88:7,11
112:13

Lawrence 7:17

laws 10:21 11:2,6 22:7
47:11 79:12 11171

lawsuit 105:7 118:12,22
119:2,4,5,8,10,18,21

lawyer 120:23
lead 65:7
learn 56:6

leave 8:9 11:19 21:3 58:22
65:1 87:5,8,13

left 14:19 48:5 54:10 59:6,
8 64:24 90:8 97:24

legal 47:17 109:7
legally 105:20
letter 33:23 34:2,5,8

liability 120:14,24 121:4,
9,19,20,23

liar 60:2
lie 87:7
lies 49:4

life 29:5 35:13 72:18 91:19
93:9,10 95:22

liquor 39:14 40:13,16
43:21 44:8 48:3 112:13
114:2

list 64:22

listening 60:6

live 57:17 91:17 92:2
94:22

lives 57:17

living 71:1 92:4

local 10:21 11:6 26:12,15
location 80:16

lock 51:8

lodged 116:16

logbook 12:6,7,15,19
14:5,9 15:3,6 16:13,16,20
17:17 86:14,18,20,22
87:10

logged 16:17

long 7:12 8:16 41:10,21
42:1

longer 41:16 48:15 49:17
91:17 98:19

looked 12:19 41:23 44:2
73:6,8 90:13

loose 87:11
lose 21:15
losing 51:4 98:5
lost 51:21

lot 23:22 28:14,23 31:4
37:13,23 38:4 49:6,7,24
50:12 58:1,3 63:21 64:8,
21 66:19 67:12 68:22,23
71:11 73:10 84:10 86:23
94:3 95:7,16,17 96:13
103:16 115:21 118:14

lots 96:12

love 93:24
loved 52:8
loves 93:16 96:4
lying 114:10

M

machine 82:8,17,19,20

made 25:13 35:9 38:12
46:1 60:3,14 62:17 63:4
71:13 83:20 84:5 85:16
{03:18 105:23 106:7
113:5

magazine 66:2,3,5 79:24
mail 102:12,13

main 56:10

majority 26:14

make 13:24 35:2 38:10,22
45:6 46:19 51:12 59:22
63:8 64:14 66:21 67:6,24
69:3 82:5 85:7 89:16 95:9
104:23 110:17 111:6
114:8 122:12

makes 35:12

making 37:6 38:11 50:1
62:11 74:11

Malaysia 42:8,9,15,24
45:24 113:14 114:5 117:7

Mama 35:3

man 71:23 72:3 95:8
man's 55:18
manage 36:15

management 13:9 36:10
63:2 66:13

manager 8:21 9:6,24
10:1,3,4,7,19,24 16:22
17:24 24:8 36:16 37:17
38:1 41:6 43:4 48:21
52:24 53:12,17 60:16 67:3
70:15,20 71:6 87:16 88:5,
10

managers 37:16 50:7
72:13 74:20 75:20

managing 10:10 79:7
mandatory 75:24
Manhattan 71:3
March 9:11

marijuana 15:10 27:19,22
55:2,7

Marilyn 36:19
Marine 8:5,7
marked 15:13 99:16
marriage 92:14

married 7:10,12 49:10
52:5,7,13 91:16,18,21,23,
24 93:18 96:14

marry 93:22

Marshall 119:9

mask 6:16 59:4
Massachusetts 7:18,19
material 63:6

matter 69:1 84:17

means 17:22 65:23 84:20
94:3 117:16 120:20

Mediocre 106:19

meet 32:14 42:21 64:17
80:11

meeting 62:3 64:15
member 50:11 89:9
mentioned 98:10
mess 109:3

met 41:17,21 53:9 72:8
92:24 93:3

Michael 57:14

middle 7:17 40:21,23 41:3
44:9

midnight 46:7 56:23
military 8:4,10,14
milk 117:15,19,20
milked 117:18
milking 117:16

mind 51:13
minimum 75:15
minute 51:20
misdemeanor 101:12
misinformation 23:22
misinterpreted 93:8
missing 16:4

mistake 60:3 85:16
115:16

mixed 35:10
mobile 82:18

mom 49:20,21 75:7,10,19
92:8,9,10 93:17 95:23

moment 68:20 94:9
107:15

moms 94:17

 

 

PRI Court Reporting, LLC} www.prichio.com
614.460.5000 or 800.229.0675
Case: 2:20-cv-00101-SDM-KAJ Doc #: 68 Filed: 07/23/21 Page: 41 of 46 PAGEID #: 841

Joseph Vaillancourt
11/13/2020

 

 

Monday 18:10,12

money 37:6 74:7 75:18
77:5,19 78:16,17,20 83:12
85:5,7,14 115:15 117:11,
18,20 121:15

monitor 11:1
Monopoly 83:12

month 34:21 47:19,21
57:18,20 68:5 88:1

months 26:9 68:5
morning 60:23
mother 94:6
mouth 84:8

move 43:19 105:1 107:1,3
109:3

moved 91:18 92:6 101:21
102:1

moving 71:9
mug 97:18
mumbles 98:4
mumbo 47:17
mutual 72:9 106:21

N

NAG 14:13 58:13,20 86:7
99:1,19 100:10,13 107:6

nailed 90:16
named 32:2

names 16:8 28:14,17,18
36:17 38:7 42:12,14
65:16,19 95:18

narrative 36:5,24 41:10,
13,16,22 42:1,19 44:24

national 79:4
nationally 79:14

nature 12:18 58:17
108:22

necessarily 87:10

needed 34:17 49:14
104:21 115:14 121:15

negative 38:6
nervous 109:8 114:4

newspaper 8:19
nice 93:11,13
nicest 95:21

night 14:15,17 24:14,20,
21 25:1,5,16,17 42:5 43:4
44:19 50:17,19 51:3 55:17
58:6,12 61:16 78:9,11
89:4,16 113:14,15 114:2
115:14 116:4

nightclub 15:11 26:13
33:1,9 45:16 46:13 49:18
51:5 60:9,12 61:10 66:5
68:3 71:3 79:6 85:17 91:2
96:18,24 110:4,24 111:5,
10,20 116:3,19,22

nightclub'’s 78:19

nightclubs 22:14 24:5
60:17 66:5,20 79:9

nightly 24:15,16 25:12,15
26:1

nights 14:2 25:2,6,7,8
58:2

no-contest 101:5,11

no-touch 22:18,21 62:20
66:10 67:5

Noble 69:11,13 94:9,13
97:2 117:3,6 120:9,11
122:1

North 19:23
Northeastern 7:24

note 15:20 16:1 43:7 87:9,
10 99:11,16 103:12,14

noted 12:11 39:19 40:8
43:19

notes 68:8 86:15 87:5,8,
12,13,14 122:12

notice 39:15 40:15 43:21,
22 69:17 70:5

noticed 12:2

November 7:9 9:18,20
98:1 122:16

nudity 111:14

number 7:6,7 20:23 24:6,
12 31:8 39:13 47:5 53:10
71:24 72:4

numbers 26:4 58:4

0

Object 111:17
objection 43:7 111:21
obligated 34:23
observations 107:8
observe 61:21 67:22

observed 84:23 86:16
89:9

obtain 52:6
occasion 16:12 35:9
occasions 113:7,12
occupation 8:22
occur 81:5

occurred 32:7,8 39:20
41:7 44:3 99:20 119:21

occurring 27:14 29:24
30:1 43:2,16 111:9,20

October 50:15 54:21
58:14 98:11 100:6

offense 20:2 49:24 100:6,
11,12

offenses 101:12

office 14:18,22 58:19
59:9,11,12 60:24

officer 50:24 58:11 61:16,
48,21,22 62:2,10 104:19
114:19,20,21 115:4
117:13,22 120:16

officers 6:7 14:14 58:9,
20,24 113:10,19 114:1
116:3,21 121:6

official 121:8
officially 35:13
officials 14:14

Ohio 22:19 35:19 39:14
40:12 62:21 79:16

Ohio's 62:20 66:10 67:5
OIU 112:8

operate 57:22
operated 46:11

operation 79:10 94:21
95:1

operations 10:9 57:24
operator 14:4
opinion 48:17 90:9
opportunity 122:9,13
opposed 19:7

order 72:24

ordering 10:17
orders 122:9
ordinance 21:7

organization 47:10 57:10
79:3,4

outs 85:15
oversaw 13:23 82:14
overseeing 10:9
oversees 47:11 79:11

owner 12:1 18:20 25:1
49:10 51:9 59:20 72:5

owners 25:23 50:14
79:13,19

ownership 13:11 14:7
57:13 62:12

p.m. 122:17
pages 40:12 44:23

paid 18:15 33:16 34:13
60:5 73:20,23 74:1,5
75:11,13,14 76:3,5,11,14,
20,21 77:11,13 78:10,12
83:6 94:8

paper 15:4,5 50:4 87:5,8,
9,11

paperwork 10:17
paraphrasing 34:8
parents 34:9
parking 31:4 64:21

part 6:15 23:16,17 25:15
34:1,20 35:13 54:18 88:20
113:8,9 115:16 116:16
120:13,14 121:4,11

partial 111:14
party 50:18

 

PRI Court Reporting, LLC www.prichio.com
614.460.5000 or 800.229.0675

 
Case: 2:20-cv-00101-SDM-KAJ Doc #: 68 Filed: 07/23/21 Page: 42 of 46 PAGEID #: 842

Joseph Vaillancourt
11/13/2020

 

passport 96:1

pasties 19:3,6 20:24
22:24 23:1,5,6 46:5,11,16
63:5 110:14

pasty 22:20,21 45:15,17
46:6 56:18,24 67:20 79:23
88:17 96:20 109:16
410:19 114:13

patron 11:4,18 17:15 32:3
111:13 114:18,23

patrons 23:2 30:1 39:6
43:3 66:24 67:4 77:10,12
88:6

patrons’ 11:1

pause 36:6 41:24 94:10
107:16

pay 33:19 73:14 74:8,10
76:18 77:2,4,10,12,16
79:21 82:24 118:16

paying 78:19 120:21
payment 121:3

payroll 26:17,18,21,22,24
28:13,17 76:17

people 17:21 24:1 26:14,
15,20 28:15 31:10 34:17
37:11,15,24 38:6,11 49:6,
7,24 50:14 51:1 62:15
67:9,11,22 68:2 69:2,3
74:15 75:6 76:1,11 83:20
93:9 94:2 95:11,16,17
96:12 104:8 115:10,22

per-night 24:19
performing 32:3
period 8:6 33:14 68:3

person 31:22 34:4 36:11,
14 40:24 44:15 49:23
52:24 64:7 68:16 70:1
72:19 75:8 77:16 89:3,14
93:8,14 96:5 108:14 112:4

personal 29:5 54:5,6 68:8
70:7 82:18 105:4

personality 73:5

personally 49:9 80:24
86:1

phone 57:19 61:2 68:12
96:15 108:16

phony 60:7 64:14 69:3

photo 63:18 89:22 90:2,3,
19,20

photographs 68:11
photos 89:19,24
pick 73:9

pictures 96:15
piece 15:4 50:4 87:9
pile 90:12

place 12:3,7 13:3 22:8
27:11 29:16 34:14 37:1
67:12 92:6 93:20 111:23
112:2 116:18

plaintiffs 97:12 122:5
plaintiffs’ 97:5
plastic 35:3

platonic 32:23 33:2 49:12
51:22

play 10:12
plea 19:14,17 101:5,11
pled 19:18 48:19 101:4,10

point 14:24 21:22 38:17
46:12 56:6 59:14 61:19
62:18 69:1 87:22 96:23
99:4,7 109:23 110:17
114:21 115:7 118:2

police 30:4,16 31:7,10
81:10,13,18 85:20 104:19
115:2,3 120:16 121:5

political 96:3

position 9:23 10:2 21:22
71:4,5 82:11,16

positions 74:15,21,23
posted 90:6
potential 118:11
prefer 69:14 71:7,12
prepare 69:18
present 44:19

presented 28:3,4 55:1
83:18

president 57:9

pretty 10:9 22:4,5,13 25:9
26:6,10,11 60:20 72:16,19
93:1 95:5 97:20 108:7,16

prevents 23:2
price 60:5 78:3
Primarily 17:3
print 120:8

prior 104:19 118:19

private 24:4 39:6 67:23
77:3 82:21 83:1 88:21,24
89:7 90:11 110:13 113:20
118:8

problem 29:19,21,23 31:4
67:14,15

problems 22:7 60:10

67:14

proceedings 36:6 41:24
94:10 107:16

process 14:17 72:14,21
73:9 92:20

promise 45:22
promoted 10:2
promotional 75:8
proof 50:3

proper 17:11 63:5,8,23
properly 73:8 109:24

property 8:24 9:2 39:10,
11 64:24 80:11,12

prostituting 39:5

prostitution 11:10 17:15
29:22 37:1 56:20 104:12,
14 109:16 116:17

proud 93:6

public 40:13 105:23
published 66:1
pull 90:15,17
pulled 55:13 90:24
purpose 64:11

put 22:8 24:15 25:1 51:3
60:19 61:8 66:6 83:8
86:22 93:9 110:20 113:21
115:11

putting 81:3 85:4 114:9

Q

quality 72:3

raise 74:8,10

ran 82:14 96:17

range 26:10 76:24
rarely 73:2,3

rat 51:2 83:16,23

read 15:17,24 34:1 36:5

reality 65:10
realize 93:10
reason 15:8 16:24 20:13

reasoning 54:24

reasons 52:16

question 6:11 68:22 77:7
82:3 84:10 90:24 99:13,23
100:9 101:3 112:6

questioned 85:6

questioning 97:23
112:24

questions 6:9 9:14 68:20
69:8 79:1 97:4,5,14 100:5
103:17 104:12,24 107:13,
18,19,23 117:1,4 122:1,4,
7

quote 34:8,20 35:8

R

Raber 62:11,15

40:24 42:19 63:16 121:14
122:9

reading 15:24 16:2
ready 94:11,13
real 42:12

50:2 52:15 93:11 98:3
103:8 114:11

recall 15:7 16:12 19:11
30:4 32:1,6 42:4,7,8 74:5
78:3 86:7,16 120:12
121:11

receipt 78:21
receipts 55:18 78:9
receive 102:11 104:18

received 33:23 69:17
99:24 100:1,16

receiving 100:22 104:19

 

 

 

PRI Court Reporting, LLC www.priohio.com
614.460.5000 or 800.229.0675
Case: 2:20-cv-00101-SDM-KAJ Doc #: 68 Filed: 07/23/21 Page: 43 of 46 PAGEID #: 843

Joseph Vaillancourt
11/13/2020

 

 

recently 94:21
recess 51:17
recession 22:12
recognize 65:16

recommendations 62:9,
17

record 7:1 12:24 13:1
18:3 25:20 103:13

recorded 14:8 86:18,20
recording 26:23
recordings 106:3,7

records 30:10 68:8 98:2,
42

referenced 51:23 66:9
referencing 15:21
referring 36:11
refused 20:20
regard 98:6 105:6
regulars 26:15
regulations 63:21

related 10:21 102:6
104:21

relationship 32:11,19,23,
24 33:2 49:12 51:22 80:9
94:1 112:18

relied 67:22
remarried 94:19

remember 12:13 18:1
28:5,16,18 32:8,9 33:11,
21 42:15 47:23 54:22
63:22 64:3 81:6 86:2,9
87:19 92:22 99:19,21
100:2,10 102:18 114:1
120:10,17

remove 87:23
removed 31:3,6 60:13

rental 34:22 76:21,22
78:14

renting 77:17
reopened 48:20
repeat 11:23

report 11:22,24 12:4 14:8
25:15,21,22 81:10,14,17

85:19 89:13 114:12,14,17
115:2,23

reported 14:7 37:17 38:1
39:10 81:20 89:11 110:15

reporter 8:20 82:6
reporting 16:13

reports 24:15,16,23 31:8,
10

represent 6:7 30:15
69:13 97:12

representation 79:5,11
109:7

representations 103:18
represented 49:1
representing 119:9
reputable 48:24
reputation 72:2
required 10:20 11:1
research 38:20
researched 55:13
respect 27:1 31:7 55:23
respiratory 8:15
respond 111:22
response 51:7

responsibilities 10:7
26:16 52:22

responsibility 27:3 88:5,
8,10,12

responsible 10:8 115:19
restroom 51:13
result 105:12

retired 8:11

returned 86:3
returns 27:2

review 69:21
Revised 23:12 66:9
Rhode 71:24

rid 61:5

ride 64:23

ring 34:15 35:4,14 45:2

RN 94:22
Road 19:23

role 9:5 10:12,15,19,24
17:13 13:19 24:8 53:7
55:23 66:23 67:3

rollercoaster 22:5 26:5
romantic 32:11

room 27:20 34:18 59:2
67:20 78:1 88:21,24 89:15
92:5 93:20 97:13

rooms 82:14,15

Rosser 6:8,21 14:12,20,
24 19:2,5 20:16,19 21:2,4
50:18 51:6,7 58:9,11
59:14,18 60:14,22 61:2,5,
16,21 62:2,10,17 81:20
83:22 85:19 95:19 99:2,
10,16 100:20 101:13,18
102:7,11 103:14,18
104:20 105:10 106:9
107:4 108:4,8,10,18
110:1,12,23 112:6,19
116:10,13 118:23 120:15
121:5,22

Rosser's 86:1 103:10
rough 26:9 29:10
rule 112:12

ruled 47:1

rules 60:10 63:21,23
66:20

ruling 48:22
rumors 54:8,9,14

run 37:10 50:10 60:9 82:9
85:13 109:24

running 62:13 111:5
Russia 92:13

s

Safety 40:13
salaried 73:17
salary 18:16,17 74:12
sale 11:11

Salem 7:23

sales 27:13,17 54:15

Saturday 40:2
sauce 35:10

save 116:10

saved 34:22

scale 27:22 55:8
scared 114:5
scenario 39:8
schedule 14:4
scheduling 13:22,23
school 7:16,17 34:7 73:14
schools 7:22
screen 96:22 120:1,2
scumbag 60:1
section 23:12 66:10

security 26:20 31:22
36:14 37:15 64:21 67:10,
22 75:6,22 76:1,3 77:15
89:14

sell 64:16,20 65:6 80:15
91:1 104:5

selling 15:10 16:5 91:13
104:8

sells 56:2
semiretired 9:1

Senate 22:8,16,23 23:4,9,
16,17 45:11,20 46:9 47:4,
8,15,18,19,21 48:7 50:13
56:22 62:19 101:21,22
102:2 112:12

send 13:8 17:7 122:2
sending 96:15
sense 46:19 67:15
separate 113:7,12

September 44:3 54:22,23
91:22,23 98:11

servers 74:19 75:5 76:5
service 8:4

set 113:15,16 115:11
setting 51:1

settle 105:15

settled 105:17 119:11,21,
22

 

PRI Court Reporting, LLC www.priohio.com
614.460.5000 or 800.229.0675

 
Case: 2:20-cv-00101-SDM-KAJ Doc #: 68 Filed: 07/23/21 Page: 44 of 46 PAGEID #: 844

Joseph Vaillancourt
11/13/2020

 

 

settlement 120:13 121:1

sex 29:24 32:3 43:2,9,11
45:15

sexual 32:24 43:5 45:14
56:22

sexually-orientated
46:3

Shandyle 40:8,22
share 120:1,2

sheet 16:9 25:21 87:11
sheets 25:22

shift 16:22 24:21 36:22
76:23 112:10

shook 24:3 59:21
short 32:15 53:11
shoulder 95:4
show 94:16 98:2,12

showed 29:1,7 113:3
116:20,21

shut 9:11 58:21

sick 50:4 95:5

side 35:24 85:7
sides 83:24 84:3 96:3
sight 97:20

sign 63:18 64:11
signature 16:9 55:16
signing 16:6,7
similar 15:2 31:9 44:4
simple 101:12
single 12:10

sir 107:17 116:24
Sirens 9:3,5,7
sitting 58:6 60:6 116:1

situation 34:12 90:14
121:6

situations 58:5

skin 116:11

sleep 29:12

slept 35:1

slips 15:10 81:17 82:9,12

slot 73:1

slowed 22:10,17
small 26:13
smaller 44:24 71:12
so-and-so 39:5
soap 75:3
software 79:7

Sokol 15:1,9 16:4 20:17
27:15 35:6 51:2 54:17,18
55:1 59:23 60:1 61:6,8
68:5 80:19 82:8 83:16
87:2 95:2 98:6,19 99:8
100:17,20 106:4 112:19
113:5,15 115:10 116:6,14
118:11,13,14

Sokol's 27:17
sold 51:10 56:3 104:3

solicitation 17:12 43:12,
13 45:24

solid 90:22
somebody's 90:6
sopping 114:3

sort 8:13 10:12 11:9 12:3
17:2,14 18:22 19:14 25:14
29:14 32:10 34:15 35:4,14
39:3,7 43:2 53:18,23 57:5
62:1,4 68:8 96:8

sorts 16:16 17:13,16
38:14 60:7 79:8

sound 6:13,18 20:3 36:20
sounds 35:6

space 77:6,17

speak 69:23 70:10
special 49:22

specifically 34:20 42:5
58:8 121:22

spectrum 96:3
speeding 101:19
spell 6:24
spelling 122:12

spoke 62:15 70:1,2 99:1
106:8

sponsor 94:7

sponsored 49:21
sponsoring 92:9

staff 10:11 50:11 75:5
stage 67:8

staged 90:13

start 9:7,15 71:15 80:18
started 33:15 49:17 70:13
starts 41:15

state 6:24 10:20 11:6
39:13 47:12 48:4,11,13,21
50:13 57:9 79:12,16
111:14

state-wide 47:10 79:3

stated 20:13 21:8 33:24
91:15

statement 15:2,7 45:7
46:1 51:12 98:22 104:23
115:21 117:13

statements 69:3,4 83:20
84:6 103:10 107:5

states 52:12 120:23
stating 97:2
stay 25:9 26:6 34:12 52:11

stayed 13:13 33:16,18
34:19 46:10 92:7

steady 22:2,5,13
stereotype 96:8

Steve 10:16 24:24 25:23
26:18,21 28:13,16 36:16
52:23 53:4 58:1,4 60:23
61:1,2 64:8,9 69:24 70:2

Steven 120:15 121:4
stole 51:10

stop 92:4

Stoppers 35:20,23 36:7

stories 38:12 50:1 60:6,7
64:14

story 38:13
straighten 21:17
strange 34:23
Street 7:5
strike 106:16

strolled 67:23
struck 93:13
struggling 37:6 93:16
strung 73:7

stuff 38:7,13 54:9 57:8,11
59:1 63:21,22 92:5,21
93:20 94:20,23 96:15
109:8

subpoenaed 6:20
substance 70:11
successful 22:15 37:12

Sullo 12:1 18:19 20:12,16,
18 21:1,11 51:3,6 57:14
60:21 61:1,10 70:24 71:18
85:22 103:8 108:4,12,18
109:12 110:5

Sunday 18:12

supervisor 18:18 85:21
86:1

supply 63:6
supposedly 110:13,23
surprised 60:20
survived 50:5
sweating 114:4
sworn 6:2

system 92:19 93:2

T

tab 15:15 19:19 35:18
63:13 65:12 99:17

Tabasco 35:10

taking 12:3 14:23 16:6
27:11 29:16 37:1,21 81:2,
3112:2

talk 37:24 42:23 57:10,19
58:8 61:4 62:19 68:16
72:16 85:18 105:3

talked 49:8,10 52:23
59:19 66:17 68:14 78:24
97:24 98:24 99:24 100:1
102:22 103:12 108:18
109:4 111:3 112:16

talking 14:6 22:17 23:10
42:2 51:20 56:15 57:13
60:23 80:18 85:3 86:14

 

PRI Court Reporting, LLC www.priohio.com
614.460.5000 or 800.229.0675

 

 
Case: 2:20-cv-00101-SDM-KAJ Doc #: 68 Filed: 07/23/21 Page: 45 of 46 PAGEID #: 845

Joseph Vaillancourt
11/13/2020

 

90:19,214
tape 79:23
tax 27:2
taxes 27:6,7
telephone 7:6 108:15
ten 30:8,20
tenant 14:4
tens 83:10

terminate 11:14,16 54:18,
20 106:20

terminated 15:1,9 16:3
17:8 20:7,11 37:18 38:8
65:3 98:1 102:15,23

terminating 98:6

termination 11:12 20:14
21:13 55:1 106:22 118:19
119:15

terms 20:22 21:23 24:6
25:12

testicles 35:2

testified 43:1 84:2 87:21
111:8 122:11

testify 6:21 87:4

testimony 46:22 47:2,14
70:11 85:16 87:15 88:1
100:15 111:10 122:16

thank-you 33:23
therapist 8:15

thing 6:9 17:9 20:22 21:17
25:14 37:13 39:7 45:24
50:5,20 67:10,19 68:1
78:12 85:2 87:2 90:12,16
95:6,14 105:4 117:12

things 10:18 17:16 28:23
37:19 38:6,14,16 49:3,7
51:20 54:4,7 56:12,14,15
63:8 67:13,18 70:7 79:8
84:6,15 86:19 95:17,21
96:12 97:21 105:1 109:10
113:18 114:6 115:20,21
117:8

thought 24:1,2 84:3
85:12,13 98:10

thousands 36:21

threatened 21:2 108:9
113:22

threatening 61:13
threw 34:9
throw 96:7
thrown 90:18
Thursday 25:7
ticket 101:19
tight 65:3

time 8:6 16:2 17:3 18:11
19:4 20:3 21:6,11 29:4
31:2 32:15,22 33:14 36:2
39:24 40:1 41:1,6 44:16,
24 46:24 51:11 53:11,12
56:2,3,6 57:7 58:5 68:7,9
70:4,10,21 71:1 72:7 73:1,
12 74:6 75:8 76:23 78:15
80:4,5,7 81:21,23 82:11
83:19 86:21 88:19 95:15
96:20,21 99:4,7 101:17
106:5,8,24 107:3 114:21,
23 116:2 118:3 122:2

timeframe 44:4
timeline 80:13

times 13:14 23:6 30:4,6,
11,12,16,17 31:1 37:5,13
38:4,24 57:19 58:3 73:10
87:24 101:20 108:17,20
109:19

tip 35:23 36:8
tip-out 75:15,24 76:2
tip-outs 75:21
tipped 75:22
tipping 83:11

tips 16:7 55:16
titled 65:12

today 6:20 13:17 56:16
68:15 69:19 70:11 111:10
112:16

told 11:19 15:18 21:1 47:7
51:6 60:17 61:5,7 87:16
93:23 103:8 110:1,5 115:7

tonight 25:18

top 35:20 40:14,17 44:9
toss 95:18

total 30:16

totally 49:4

touch 27:9 94:18,20
114:24 117:21,22

touching 23:3 111:13
115:4

town 60:21

towns 48:2
townships 48:2,5
track 24:7,12 25:14 93:1
tracked 17:16 24:10
traffic 101:12
trafficking 29:14
train 63:7

training 10:10
transient 26:13

Travis 53:16,19 59:9
86:13

trends 57:11 79:13
trouble 15:23 31:5
true 84:15
trustworthy 84:20
tuition 73:14

turn 12:22 15:15 19:19
40:11 43:18 44:22,23
46:17 59:2 63:13 97:17

turned 46:20 104:9,15
TV 84:1

type 26:14 60:16 72:14,19
73:13 84:19 95:12 103:22
105:7

types 67:9 69:2 74:23
112:24

U.S. 52:14

ugly 97:18

uh-huhs 6:18
ultimately 24:22 101:14
unaware 74:21

unconstitutional 45:13
46:10,18,24 47:1,6

underage 29:18,20

undercover 113:12
115:10

Underneath 44:15

understand 10:20 47:7
88:20 90:5 94:2 98:18
102:16 105:2,3 121:15

understanding 6:22
77:24 84:1 108:8

understands 120:24

understood 48:9,10
116:15

unemployed 53:11
unemployment 103:1,5
unfair 49:4

unique 94:1

unit 33:23 34:2 40:13
United 52:11

updated 79:13

Vv

V-E-R-A 33:6
V.P. 80:2
vagina 113:20 114:10,24

Vaillancourt 6:1,6 7:2
19:20 34:11 39:12 41:2
44:17 51:19 69:12,15 95:3
107:21 120:24 121:7
122:8

valid 48:11,13 62:21
Vanity 59:18,21
Varsity 42:21
vehicle 64:23
venues 71:12
Vera 33:4,6

vice 33:22 34:2 57:9
113:10 114:3 116:21

Victor 7:2
video 97:17
violating 17:2

violation 40:14,15,16
44:1,6,12 42:2 43:18 44:1,
8,16,20

 

 

PRI Court Reporting, LLC www.prichio.com
614.460.5000 or 800.229.0675

 

 
Case: 2:20-cv-00101-SDM-KAJ Doc #: 68 Filed: 07/23/21 Page: 46 of 46 PAGEID #: 846

Joseph Vaillancourt
11/13/2020

 

violations 39:19 46:23
100:24

VIP 78:14 82:13,15
vividly 99:21
volume 21:23
voted 96:2,4

vulnerable 115:17

W

wage 26:19,21

wait 6:10,11
waitresses 26:19
waive 122:13

walked 58:19 59:12
walking 37:21 59:1 73:12
wall 90:23

walls 63:21

wanted 12:24 15:3 17:24
18:2 20:16,22 21:14,16
48:6,7 49:13,23 52:8,9,11
64:13 65:9 71:7 73:16
82:24 84:18 93:11,17
109:6,10 110:17 111:4,6
116:23

warning 104:18

watch 38:2,21 67:8,11,19,
24

watched 96:23
watching 37:22
water 35:11
wear 63:6

wearing 17:11 19:6 22:23,
24 46:6,10,16 63:24

weed 28:1

week 18:7,9 25:3,5 26:22
28:17 74:2,13

Weekend 25:4
weekends 18:14
weekly 76:14
weeks 9:9
weighing 27:21 55:7

 

well-respected 72:5 wrote 15:6 34:5 50:18

wet 114:3 55:15 70:17
whatnot 122:12 Y
Whitaker 31:17 32:2

white 15:17 year 9:8 22:11 27:2,5

30:11,12 98:14 102:1,3

years 7:13 8:17 9:21 13:4
20:20 22:1,6 28:9 30:19,
20 33:12 46:14 47:5 48:23

Whitt 41:17,21
wife 51:23 95:4

wise 61:12

50:5,8 53:10 60:4 68:4,24
witnessed 27:21 28:21 71:24 72:4,5 74:4 79:18

37:17 55:6 91:24 92:17,24 96:21
woman 32:14 49:8 109:19 116:5
word 21:13 York 61:11 71:3,9,16,19,
-for- d 15:

word-for-word 15:8 young 65:5

words 114:7
wore 23:5,6

work 8:13 10:16 18:7,8
20:17 21:4,8,9 29:7 34:24
36:21 49:18 50:14 54:2
58:1 64:8,17 71:11,14
72:17 73:11 75:1 83:24
94:18 95:11 106:15,17
107:2 110:4,24 115:15
121:16

worked 8:15,19 9:9,17,21
18:4,6,14 27:19,20 28:15
32:14 33:9,24 36:22 44:13
45:6 50:17 52:20 53:9
54:1 56:10 66:19 68:3,23
71:23 72:3,8 73:10 74:15
75:19 81:12 86:5 106:14

working 8:23,24 33:15
34:6 38:9 40:3 55:17 56:5
70:14 71:1,15 72:11 80:4
84:2 98:20 99:5 110:7
113:15 115:10

works 55:21 56:1 59:23
68:13 74:24 75:2 120:5

write 12:4,10 13:6 81:7
87:12,13 107:7

writing 64:10

written 15:2,3 24:14 50:3,
17 107:5

wrong 20:21 46:5 47:24
50:24 60:8 70:18 98:13
114:8 115:20

wrongdoing 107:8

younger 71:10

 

 

PRI Court Reporting, LLC ~www.priohio.com
614.460.5000 or 800.229.0675

 
